Exhibit 10.41

 

10600 North De Anza Blvd.

 

408.446.0700

Suite 200

 

Facsimile: 408.446.0583

Cupertino, CA 95014-2075

 

www.sobrato.com

 

[g201709131905348702808.jpg]

Lease between

Sobrato Land Holdings and Symbol Technologies, Inc.

 

Parties

 

1

Premises

 

1

Premises and Project Defined

 

1

Adjustment based on Final Square Footage

 

1

Use

 

1

Permitted Uses

 

1

Uses Prohibited

 

1

Advertisements and Signs

 

1

Covenants, Conditions and Restrictions

 

2

Term and Rental

 

2

Base Monthly Rent

 

2

Rental Adjustment

 

2

Late Charges

 

2

Security Deposit

 

2

Construction

 

3

Building Shell Construction

 

3

Tenant Improvement Plans

 

3

Final Pricing

 

4

Change Orders

 

4

Building Shell Costs

 

4

Tenant Improvement Costs

 

5

Construction

 

5

Tenant Delays

 

5

Insurance

 

5

Punch List & Warranty

 

5

Other Work by Tenant

 

6

Landlord’s Failure to Complete Construction

 

6

Expansion of the Building

 

6

Acceptance of Possession and Covenants to Surrender

 

6

Delivery and Acceptance

 

6

Condition Upon Surrender

 

7

Failure to Surrender

 

7

Alterations and Additions

 

7

Tenant’s Alterations

 

7

Free From Liens

 

8

Compliance With Governmental Regulations

 

8

 

--------------------------------------------------------------------------------

 

Maintenance of Premises

 

8

Landlord’s Obligations

 

8

Tenant’s Obligations

 

8

Landlord and Tenant’s Obligations Regarding Reimbursable Operating Costs/Audits

 

8

Reimbursable Operating Costs

 

9

Tenant’s Allocable Share

 

9

Waiver of Liability

 

9

Hazard Insurance

 

10

Tenant’s Use

 

10

Landlord’s Insurance

 

10

Tenant’s Insurance

 

10

Waiver

 

10

Taxes

 

10

Utilities

 

11

Toxic Waste and Environmental Damage

 

11

Tenant’s Responsibility

 

11

Tenant’s Indemnity Regarding Hazardous Materials

 

11

Actual Release by Tenant

 

12

Environmental Monitoring

 

12

Tenant’s Default

 

12

Remedies

 

13

Right to Re-enter

 

13

Abandonment

 

13

Non-Waiver

 

13

Performance by Landlord

 

14

Habitual Default

 

14

Landlord’s Liability

 

14

Limitation on Landlord’s Liability

 

14

Limitation on Tenant’s Recourse

 

14

Indemnification of Landlord

 

14

Destruction of Premises

 

15

Landlord’s Obligation to Restore

 

15

Limitations on Landlord’s Restoration Obligation

 

15

Condemnation

 

15

Assignment or Sublease

 

15

Consent by Landlord

 

15

Assignment or Subletting Consideration

 

16

No Release

 

16

Reorganization of Tenant

 

16

Permitted Transfers

 

17

Effect of Default

 

17

Effects of Conveyance

 

17

Successors and Assigns

 

17

Option to Extend the Lease Term

 

17

Grant and Exercise of Option

 

17

Determination of Fair Market Rental

 

18

Resolution of a Disagreement over the Fair Market Rental

 

18

Personal to Tenant

 

18

General Provisions

 

19

Attorney’s Fees

 

19

Authority of Parties

 

19

 

Page ii

--------------------------------------------------------------------------------

 

Brokers

 

19

Choice of Law

 

19

Dispute Resolution

 

19

Entire Agreement

 

20

Entry by Landlord

 

20

Estoppel Certificates

 

20

Exhibits

 

20

Interest

 

20

Modifications Required by Lender

 

20

No Presumption Against Drafter

 

20

Notices

 

21

Property Management

 

21

Rent

 

21

Representations

 

21

Rights and Remedies

 

21

Severability

 

21

Submission of Lease

 

21

Subordination

 

21

Survival of Indemnities

 

22

Time

 

22

Waiver of Right to Jury Trial

 

22

EXHIBIT A - Premises, Building & Project

 

24

EXHIBIT B-2 - Shell Plans and Specifications

 

25

EXHIBIT C - Building Shell Definition

 

26

EXHIBIT D - Tenant Improvement Plans and Specifications

 

28

EXHIBIT E - Tenant’s Antenna

 

29

 

 

 

Page iii

--------------------------------------------------------------------------------

 

1.  PARTIES: THIS LEASE, is entered into on this _____ day of August, 1998,
(“Effective Date”) between SOBRATO LAND HOLDINGS, a California Limited
Partnership, whose address is 10600 North De Anza Boulevard, Suite 200,
Cupertino, CA 95014 and SYMBOL TECHNOLOGIES, INC., a Delaware Corporation, whose
address is One Symbol Plaza, Holtsville, NY 11742-1300, hereinafter called
respectively Landlord and Tenant.

2.

PREMISES:

A. Premises and Project Defined: Landlord hereby leases to Tenant, and Tenant
hires from Landlord those certain Premises with the appurtenances, situated in
the City of San Jose, County of Santa Clara, State of California, consisting of
a two story building to be constructed by Landlord consisting of 100,000
rentable square feet (“Building”) (potentially expandable by Tenant as provided
in Section 5.N below to 130,000 sf) including parking for approximately 350 cars
(potentially expandable to 455 cars) in the location shown on Exhibit “A”. The
Premises are located within that certain Project which will consist of several
additional buildings to be constructed by Landlord of similar design and quality
to that constructed for Tenant on the ±23 acre site at the northwest corner of
San Ignacio Avenue and Via Del Oro as outlined on Exhibit A together with all
improvements located therein including but not limited to buildings, parking
areas and structures, landscaping, loading docks, sidewalks, service areas and
other facilities. Unless expressly provided otherwise, the term Premises as used
herein shall include the Tenant Improvements (defined in Section 5.B)
constructed by Tenant pursuant to Section 5.B. Tenant acknowledges Landlord’s
right to and hereby consents to construction of additional buildings within the
Project and acknowledges Landlord may modify the building sizes and locations of
the additional buildings from that shown in Exhibit “A”.

B. Adjustment based on Final Square Footage: Upon Substantial Completion of the
Building Shell, the Building shall be measured (from outside wall to outside
wall including all areas covered by a structural roof), and if the actual square
footage differs from the amount stated above, the Base Monthly Rent hereunder
shall be adjusted to the product by multiplying One and 35/100 Dollars ($1.35)
by the actual rentable square feet of the Building and the Work Allowance shall
be adjusted to the product obtained by multiplying Thirty Two and No/100 dollars
($32.00) by the actual rentable square feet of the Building.

3.

USE:

A. Permitted Uses: Tenant shall use the Premises only for the following purposes
and shall not change the use of the Premises without the prior written consent
of Landlord: Office, research and development, marketing, light manufacturing,
ancillary storage and other incidental uses. Tenant shall use only the number of
parking spaces allocated to Tenant. All trucks and delivery vehicles shall (i)
be parked at the rear of the Building, (ii) loaded and unloaded in a manner
which does not interfere with the businesses of other occupants of the Project,
and (iii) permitted to remain on the Project only so long as is reasonably
necessary to complete the loading and unloading. Landlord makes no
representation or warranty that any specific use of the Premises desired by
Tenant is permitted pursuant to any Laws.

B. Uses Prohibited: Tenant shall not commit or suffer to be committed on the
Premises any waste, nuisance, or other act or thing which may disturb the quiet
enjoyment of any other tenant in or around the Premises, nor allow any sale by
auction or any other use of the Premises for an unlawful purpose. Tenant shall
not (i) damage or overload the electrical, mechanical or plumbing systems of the
Premises, (ii) attach, hang or suspend anything from the ceiling, walls or
columns of the building or set any load on the floor in are designed, or (iii)
generate dust, fumes or waste products which create a fire or health hazard or
damage the Premises or in the soils surrounding the Building. No materials,
supplies, equipment, finished products or semi-finished products, raw materials
or articles of any nature, or any waste materials, refuse, scrap or debris,
shall be stored upon or permitted to remain on any portion of the Premises
outside of the Building and no unsightly operations or activities shall be
permitted outside of the Building. Landlord agrees to incorporated this Section
2.B into the leases for all tenants within the Project.

C. Advertisements and Signs: Tenant will not place or permit to be placed, in,
upon or about the Premises any signs not approved by the city or other governing
authority. Tenant will not place or permit to be placed upon the Premises any
signs, advertisements or notices without the written consent of Landlord as to
type, size, design, lettering, coloring and location, which consent will not be
unreasonably withheld. Any sign placed on the Premises shall be removed by
Tenant, at its sole cost, prior to the Expiration Date or promptly following the
earlier termination of the lease, and Tenant shall repair, at its sole cost, any
damage or injury to the Premises caused thereby, and if not so removed, then
Landlord may have same so removed at Tenant’s expense.

 

 

Page 1

--------------------------------------------------------------------------------



 

D. Covenants, Conditions and Restrictions: This Lease is subject to the effect
of (i) any covenants, conditions, restrictions, easements, mortgages or deeds of
trust, ground leases, rights of way of record and any other matters or documents
of record; and (ii) any zoning laws of the city, county and state where the
Building is situated (collectively referred to herein as “Restrictions”) and
Tenant will conform to and will not violate the terms of any such Restrictions.

4.

TERM AND RENTAL:

A. Base Monthly Rent: The term (“Lease Term”) shall be for one hundred twenty
(120) months, commencing ninety (90) days following the date the Building Shell
is deemed substantially watertight allowing Tenant to begin construction of its
Tenant Improvements (the “Commencement Date”) estimated to occur on May 1, 1999,
and ending one hundred twenty (120) months thereafter, (“Expiration Date”).
Notwithstanding the fact that the Lease Term begins on the Commencement Date,
this Lease and all of the obligations of Landlord and Tenant shall be binding
and in full force and effect from and after the Effective Date. In addition to
all other sums payable by Tenant under this Lease, Tenant shall pay as base
monthly rent (“Base Monthly Rent”) for the Premises, subject to increase
pursuant to Sections 4.B and 7.B in the amount of One Hundred Thirty Five
Thousand and No/100 Dollars ($135,000.00). Base Monthly Rent shall be due in
advance on or before the first day of each calendar month during the Lease Term.
All sums payable by Tenant under this Lease shall be paid to Landlord in lawful
money of the United States of America, without offset or deduction and without
prior notice or demand, at the address specified in Section 1 of this Lease or
at such place or places as may be designated in writing by Landlord during the
Lease Term. Base Monthly Rent for any period less than a calendar month shall be
a pro rata portion of the monthly installment. Concurrently with Tenant’s
execution of this Lease, Tenant shall pay to Landlord the sum of One Hundred
Thirty Five Thousand and No/100 Dollars ($135,000.00) as prepaid rent for the
first month of the Lease.

B. Rental Adjustment: Beginning twelve (12) months after the Commencement Date,
and every twelve (12) months thereafter, the then-payable Base Monthly Rent
shall be increased by the amount of Five Thousand and No/100 Dollars
($5,000.00).

C. Late Charges: Tenant hereby acknowledges that late payment by Tenant to
Landlord of Base Monthly Rent and other sums due hereunder will cause Landlord
to incur costs not contemplated by this Lease, the exact amount of which is
extremely difficult to ascertain. Such costs include but are not limited to:
administrative, processing, accounting, and late charges which may be imposed on
Landlord by the terms of any contract, revolving credit, mortgage, or trust deed
covering the Premises. Accordingly, if any installment of Base Monthly Rent or
other sum due from Tenant shall not be received by Landlord or its designee
within ten (10) days after the rent is due, Tenant shall pay to Landlord a late
charge equal to five (5%) percent of such overdue amount, which late charge
shall be due and payable on the same date that the overdue amount was due. The
parties agree that such late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant, excluding
interest and attorneys fees and costs. If any rent or other sum due from Tenant
remains delinquent for a period in excess of thirty (30) days then, in addition
to such late charge, Tenant shall pay to Landlord interest on any rent that is
not paid when due at the Agreed Interest Rate specified in Section 19.J
following the date such amount became due until paid. Acceptance by Landlord of
such late charge shall not constitute a waiver of Tenant’s default with respect
to such overdue amount nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder. In the event that a late charge is
payable hereunder, whether or not collected, for three (3) consecutive
installments of Base Monthly Rent, then the Base Monthly Rent shall
automatically become due and payable quarterly in advance, rather than monthly,
notwithstanding any provision of this Lease to the contrary.

D. Security Deposit: Concurrently with Tenant’s execution of this Lease, Tenant
has deposited with Landlord the sum of One Hundred Thirty Five Thousand and
No/100 Dollars ($135,000.00) (“Security “Deposit”). Landlord shall not be deemed
a trustee of the Security Deposit, may use the Security Deposit in business, and
shall not be required to segregate it from its general accounts. Tenant shall
not be entitled to interest on the Security Deposit. If Tenant defaults with
respect to any provisions of the Lease, including but not limited to the
provisions relating to payment of Base Monthly Rent or other charges, Landlord
may, to the extent reasonably necessary to remedy Tenant’s default, use any or
all of the Security Deposit towards payment of the following: (i) Base Monthly
Rent or other charges in default; (ii) any other amount which Landlord may spend
or become obligated to spend by reason of Tenant’s default including, but not
limited to.

 

Page 2



--------------------------------------------------------------------------------



 

Tenant’s failure to restore or clean the Premises following vacation thereof;
and (iii) any other loss or damage which Landlord may suffer by reason of
Tenant’s default. If any portion of the Security Deposit is so used or applied,
Tenant shall, within ten (10) days after receipt of written demand from
Landlord, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its full original amount, and shall pay to Landlord such
other sums as necessary to reimburse Landlord for any sums paid by Landlord. If
Tenant shall default more than three (3) times in any twelve (12) month period,
irrespective of whether or not such default is cured, then the Security Deposit
shall, within ten (10) days after receipt of written demand by Landlord, be
increased by Tenant to an amount equal to three (3) times the Base Monthly Rent.
Tenant waives the provisions of California Civil Code Section 1950.7, and all
other provisions of law now in force or that become in force after the date of
execution of this Lease, that provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Tenant, or to clean the Premises. Landlord
and Tenant agree that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other foreseeable or unforeseeable loss
or damage caused by the act or omission of Tenant or Tenant’s agents, employees,
contractors and invitees (“Tenant’s Agents”). Tenant may not assign or encumber
the Security Deposit without the consent of Landlord. Any attempt to do so shall
be void and shall not be binding on Landlord. If Tenant performs every provision
of this Lease to be performed by Tenant, the Security Deposit shall be returned
to Tenant within thirty (30) days after the Expiration Date and surrender of the
Premises to Landlord, less any amount deducted in accordance with this Section,
together with Landlord’s written notice itemizing the amounts and purposes for
such deduction. In the event of termination of Landlord’s interest in this
Lease, Landlord may deliver or credit the Security Deposit to Landlord’s
successor in interest in the Premises and thereupon be relieved of further
responsibility with respect to the Security Deposit.

Landlord agrees that in lieu of a cash security deposit, Tenant may deposit a
letter of credit in a form reasonably acceptable to Landlord. Landlord shall be
entitled to draw against the letter of credit at any time provided only that
Landlord certifies to the issuer of the letter of credit that Tenant is in
default under the Lease. Tenant shall keep the letter of credit in effect during
the entire Lease Term, as the same may be extended, plus a period of four (4)
weeks after expiration of the Lease Term. At least thirty (30) days prior to
expiration of any letter of credit, the term thereof shall be renewed or

extended for a period of at least three hundred sixty (360) days. Tenant’s
failure to so renew or extend the letter of credit shall be a material default
of this Lease by Tenant. In the event Landlord draws against the letter of
credit, Tenant shall replenish the existing letter of credit or cause a new
letter of credit to be issued such that the aggregate amount of letters of
credit available to Landlord at all times during the Lease Term is the amount of
the security deposit originally required.

5.

CONSTRUCTION:

A. Building Shell Construction: Landlord shall cause the shell of the Building
(“Building Shell”) to be constructed by independent contractors to be employed
by and under the supervision of Landlord’s affiliated construction company,
Sobrato Construction Corporation (“General Contractor”), in accordance with the
preliminary plans and specifications prepared by Arctec (“Architect”) and
approved by Landlord and Tenant, attached hereto as Exhibit “B-1”. Based upon
the preliminary plans, Landlord shall develop final Building Shell plans and
guideline specifications by September 1, 1998 which shall be generally
consistent with the preliminary plans and shall be attached upon completion as
Exhibit “B-2” (“Shell Plans and Specifications”). Landlord shall pay for all
costs and expenses associated with the construction of the Building Shell. The
Building Shell shall include those items set forth in the attached Exhibit “C”
(“Building Shell Definition”).

B. Tenant Improvement Plans: Tenant, at Tenant’s sole cost and expense, shall
hire an architect to prepare plans and outline specifications to be attached as
Exhibit “D” (“Tenant Improvement Plans and Specifications”) with respect to the
construction of improvements to the interior premises (“Tenant Improvements”).
Such plans shall be completed for all aspects of the work by October 1, 1998
with all detail necessary for submittal to the city and for construction and
shall include any information required by the relevant agencies regarding
Tenant’s use of Hazardous Materials if applicable. The Tenant Improvements shall
consist of all items not included within the scope of the Building Shell
Definition. The Tenant Improvement Plans shall provide for a minimum buildout in
all areas of the Premises consisting of: (i) fire sprinklers, (ii)
floorcoverings, (iii) t-bar suspended ceiling (iv) distribution of the HVAC
system, (v) 2 x 4 drop-in florescent lighting, and (vi) any other work required
by the City of San Jose necessary to obtain a Certificate of Occupancy, which
work shall be completed within ninety (90) days following the Commencement Date.
Landlord agrees to the installation of an antenna on the

 

Page 3



--------------------------------------------------------------------------------



 

roof of the Building similar to the type and size described in Exhibit E to the
Lease. The Tenant Improvement Plans and Specifications shall be prepared in
sufficient detail to allow a general contractor to be selected by Tenant and
reasonably approved by Landlord (“Tenant’s Contractor”) to construct the Tenant
Improvements. Tenant shall cause Tenant’s Contractor to construct the Tenant
Improvements in accordance with all Tenant Improvement Plans and Specifications.
As an inducement to Tenant to enter into this Lease, Landlord has agreed to
provide Tenant a work allowance to be utilized by Tenant for the construction of
Tenant Improvements (“Base Work Allowance”) in the amount of Three Million Two
Hundred Thousand and No/100 Dollars ($3,200,000.00). The Base Work Allowance
shall be paid by Landlord to Tenant as payments become due to Tenant’s
Contractor pursuant to Section 5.F below. The Tenant Improvements shall not be
removed or altered by Tenant without the prior written consent of Landlord as
provided in Section 7. Tenant shall have the right to depreciate and claim and
collect any investment tax credits in the Tenant Improvements during the Lease
Term. Upon expiration of the Lease Term or any earlier termination of the Lease,
the Tenant Improvements shall become the property of Landlord and shall remain
upon and be surrendered with the Premises, and title thereto shall automatically
vest in Landlord without any payment therefore.

C. Pricing:

i. Building Shell. Within ten (10) days after the Shell Plans and Specifications
are completed, General Contractor shall submit to Tenant competitive bids from
at least three (3) subcontractors for each aspect of the work in excess of
Twenty Five Thousand and No/100 Dollars ($25,000.00) related to the Building
Shell. General Contractor must utilize the low bid in each case unless Tenant
approves General Contractor’s use of another subcontractor, and the cost of the
Building Shell shall be based upon construction expenses equal to the sum of (i)
the bid amounts as approved by Tenant, (ii) a five percent (5%) contingency, and
(iii) the general contractor fee specified in Section 5.H below. Upon Tenant’s
written approval of the contract bids, which approval shall not be unreasonably
withheld or delayed, Landlord and Tenant shall be deemed to have given their
respective approvals of the final Shell Plans and Specifications on which the
cost estimate was made, and General Contractor shall proceed with the
construction of the Building Shell in accordance with the terms of Section 5.G
below. If Tenant does not specifically approve or disapprove the bids within
seven (7) days of Tenant’s receipt, Tenant shall be deemed to have approved the
bids.

ii. Tenant Improvements. Within ten (10) days after completion of the Tenant
Improvements Plans and Specifications, Tenant shall cause Tenant’s Contractor to
submit to Tenant competitive bids from at least three (3) subcontractors for
each aspect of the work in excess of Twenty Five Thousand and No/100 Dollars
($25,000.00) related to the Tenant improvements. Tenant’s Contractor must
utilize the low bid in each case unless Tenant approves Tenant’s Contractor’s
use of another subcontractor, and the cost of the Tenant Improvements shall be
based upon construction expenses equal to (i) the bid amounts as approved by
Tenant, (ii) a five percent (5%) contingency, and (iii) the general contractor
fee (“Tenant Improvement Budget”). Upon Tenant’s written approval of the Tenant
Improvement Budget, which approval shall not be unreasonably withheld or
delayed, Tenant shall be deemed to have given their respective approvals of the
final Tenant Improvement Plans and Specifications on which the cost estimate was
made, and Tenant’s Contractor shall proceed with the construction of the Tenant
Improvements in accordance with the terms of Section 5.G below. If Tenant does
not specifically approve or disapprove the bids within seven (7) days of
Tenant’s receipt, Tenant shall be deemed to have approved the bids.

D. Change Orders: Tenant shall have the right to order changes in the manner and
type of construction of the Tenant Improvements. Upon request and prior to
Tenant’s submitting any binding change order, Tenant shall cause Tenant’s
Contractor shall promptly provide Tenant with written statements of the cost to
implement and the time delay and increased construction costs associated with
any proposed change order, which statements shall be binding on Tenant’s
Contractor. If no time delay or increased construction cost amount is noted on
the written statement, the parties agree that there shall be no adjustment to
the construction cost or the Commencement Date associated with such change
order. If ordered by Tenant, Tenant shall cause Tenant’s Contractor to implement
such change order and the cost of constructing the Tenant Improvements shall be
increased or decreased in accordance with the cost statement previously
delivered by Tenant’s Contractor to Tenant for any such change order. In no
event, however, shall Tenant have the right to eliminate the minimum buildout
requirements specified in Section 5.B above.

E. Building Shell Costs: Landlord shall pay all costs associated with the
Building Shell including all shell related permit fees, construction taxes and
connection charges or fees.

 

 

Page 4

--------------------------------------------------------------------------------



 

F. Tenant Improvement Costs: Tenant shall pay all costs associated with the
Tenant Improvements less the Work Allowance provided herein. The cost of Tenant
Improvements shall consist of only the following to the extent actually paid by
Tenant’s Contractor in connection with the construction of Tenant Improvements:
construction costs, all permit fees, construction taxes or other costs imposed
by governmental authorities related to the Tenant Improvements, and the Tenant’s
Contractor’s overhead and profit. During the course of construction of Tenant
Improvements, Tenant shall cause Tenant’s Contractor to deliver to Tenant not
more than once each calendar month a written request for payment (“Progress
Invoice”) which shall include and be accompanied by Tenant’s Contractor’s
certified statements setting forth the amount requested, certifying the
percentage of completion of each item for which reimbursement is requested. Upon
acceptance by Tenant, Tenant shall pay the amount due pursuant to the Progress
Invoice to Tenant’s Contractor, within fifteen (15) days after Tenant’s receipt
of the above items. One (1) business day following payment by Tenant, Landlord
shall reimburse Tenant by wire transfer an amount equal to the product of (i)
the Progress Invoice, and (ii) a fraction, the numerator of which is the amount
of the Work Allowance and the denominator of which is the Tenant Improvement
Budget, until such time as Landlord has expended the full amount of the Work
Allowance. All costs for Tenant Improvements shall be fully documented to and
verified by Tenant.

G. Construction: Landlord shall use its reasonable efforts to obtain a building
permit from the City of San Jose as soon as possible after Tenant’s approval of
the Shell Plans and Specifications and “Substantially Complete” construction by
April 1, 1999. The Building Shell shall be deemed substantially complete
(“Substantially Complete” or “Substantial Completion”) when the Building Shell
has been substantially completed in accordance with the Shell Plans and
Specifications, as evidenced by the completion of a final inspection or the
issuance of a certificate of occupancy or its equivalent by the appropriate
governmental authority for the Building Shell, and the issuance of a certificate
by the Architect certifying that the Building Shell has been completed in
accordance with the plans. Installation of (i) Tenant’s data and phone cabling,
(ii) Tenant’s furniture, or (iii) the exterior landscaping shall not be required
in order to deem the Premises Substantially Complete. Any prevention, delay or
stoppage due to strikes, lockouts, inclement weather, labor disputes, inability
to obtain labor, materials, fuel or reasonable substitutes therefor,
governmental restrictions, regulations, controls, action

or inaction, civil commotion, fire or other act of God, and another causes
beyond the reasonable control of Landlord (except financial inability) shall
extend the dates contained in this Section 5.G by a period equal to the period
of any said prevention, delay or stoppage. If Landlord cannot obtain building
permits or Substantially Complete construction by the dates set forth herein,
this Lease shall not be void or voidable nor shall Landlord be liable for any
loss or damage resulting therefrom.

H. This paragraph intentionally left blank

I. Tenant Delays: A “Tenant Delay” shall mean any delay in Substantial
Completion of the Building as a result of any of the following: (i) Tenant’s
failure to complete or approve the Tenant Improvement Plans by the dates set
forth in Section 5.B, (ii) Tenant’s failure to approve the bids for construction
by the dates set forth in Section 5.C.ii, (iii) changes to the plans requested
by Tenant which delay the progress of the work, (iv) Tenant’s request for
materials components, or finishes which are not available in a commercially
reasonable time given the anticipated Commencement Date, (v) Tenant’s failure to
pay, when due, any amounts requested to be paid by Tenant pursuant hereto, (vi)
Tenant’s request for more than one (1) rebidding of the cost of all or a portion
of the work, and (vii) any errors or omissions in the Tenant Improvement Plans
provided by Tenant’s architect. Notwithstanding anything to the contrary set
forth in this Lease, and regardless of the actual date the Premises are
Substantially Complete, the Commencement Date shall be deemed to be the date the
Commencement Date would have occurred if no Tenant Delay had occurred as
reasonable determined by Landlord. In addition, if a Tenant Delay results in an
increase in the cost of the labor or materials, Tenant shall pay the cost of
such increases.

J. Insurance: General Contractor and Tenant’s Contractor shall procure (as a
cost of the Building Shell) a “Broad Form” liability insurance policy in the
amount of Three Million Dollars ($3,000,000.00). Landlord shall also procure (as
a cost of the Building Shell) builder’s risk insurance for the full replacement
cost of the Building Shell and Tenant Improvements while the Building and Tenant
Improvements are under construction, up until the date that the fire insurance
policy described in Section 9 is in full force and effect.

K. Punch List & Warranty: After the Building Shell are Substantially Complete,
Landlord shall cause the General Contractor to immediately correct any
construction defect or other “punch list” item which Tenant brings to General
Contractor’s attention. All

 

Page 5



--------------------------------------------------------------------------------



 

such work shall be performed so as to reasonably minimize the interruption to
Tenant and its activities on the Premises. General Contractor shall provide a
standard contractor’s warranty with respect to the Building Shell for one (1)
year from the Commencement Date. Such warranty shall exclude routine
maintenance, damage caused by Tenant’s negligence or misuse, and acts of God.

L. Other Work by Tenant: All work not described in the Shell Plans and
Specifications or Tenant Improvement Plans and Specifications, such as
furniture, telephone equipment, telephone wiring and office equipment work,
shall be furnished and installed by Tenant. Prior to Substantial Completion,
Tenant shall be obligated to (i) provide active phone lines to any elevators,
and (ii) contract with a firm to monitor the fire system. When the construction
of the Building Shell has proceeded to the point where the work of installing
the Tenant Improvements in the Premises can be commenced, General Contractor
shall notify Tenant and shall permit Tenant and Tenant’s Contractor access to
the Premises before the Commencement Date for the purpose of installing the
Tenant Improvements and Tenant’s trade fixtures and equipment. Any such
installation work by Tenant or Tenant’s Contractor shall be undertaken upon the
following conditions: (i) if the entry into the Premises by Tenant or Tenant’s
Contractor interferes with or delays General Contractor’s work, Tenant shall
cause the party responsible for such interference or delay to leave the
Premises; and (ii) Tenant’s Contractor shall use union labor prior to the
completion of the Building Shell and its entry on the Premises shall not
interfere with General Contractor’s work.

M. Landlord’s Failure to Complete Construction: Landlord shall use all
reasonable efforts to prepare all plans and applications necessary to (i) submit
for a site development permit with fourteen (14) days following the Effective
Date and (ii) submit for a building permit within forty five (45) days following
the Effective Date. Notwithstanding the foregoing, (i) if the Building Shell is
not watertight on or before that date which is ninety (90) days following the
date on which Landlord obtains a building permit from the City of San Jose
allowing Landlord to begin construction of the Building Shell, Tenant shall be
entitled to rental abatement following the Commencement Date in the amount of
Four Thousand Five Hundred and No/100 Dollars ($4,500.00) for each day beyond
said ninety (90) day period in which the Building Shell is not Substantially
Complete. The above dates shall be extended one day for every day of delay in
completion caused by Tenant Delays. The delay in the commencement of rent
provided herein shall be the

sole and exclusive remedy of Tenant with respect by the failure by Landlord to
complete the Building Shell.

N. Expansion of the Building: Provided there remains vacant land uncommitted to
a third party within the Project at the time of exercise, Tenant shall have the
right at any time during the Lease Term, at Tenant’s expense, to expand the
Building by approximately 30,000 square feet in the location shown on Exhibit
“A” (the “Building Addition”). Such work shall be governed by the provisions of
Section 7 except that Landlord and Tenant agree that the Building Addition shall
remain at the expiration or sooner termination of the Lease. In the event Tenant
elects to exercise the forgoing option, the Base Monthly Rent shall increase on
the date of exercise by Tenant by one twelfth (1/12) of the product of (i)
thirteen percent (13%) and (ii) the fair market value of 67,000 square feet of
land determined by agreement of the parties or by appraisal pursuant to the
provisions of Sections 18.B and 18.C of this Lease. By way of example, if the
fair market value of land is determined to be $15.00 psf, the rent would
increase by 1/12 X (.13 X ($15 X 67,000)), or $10,887.50 per month.

6. ACCEPTANCE OF POSSESSION AND COVENANTS TO SURRENDER:

A. Delivery and Acceptance: On the Commencement Date, Landlord shall deliver and
Tenant shall accept possession of the Premises and enter into occupancy of the
Premises on the Commencement Date. Tenant acknowledges that it has had an
opportunity to conduct, and has conducted, such inspections of the Premises as
it deems necessary to evaluate its condition. Except as otherwise specifically
provided herein, Tenant agrees to accept possession of the Premises in its then
existing condition, subject to all Restrictions and without representation or
warranty by Landlord except as provided in Section 5.K above. Tenant’s taking
possession of any part of the Premises shall be deemed to be an acceptance of
any work of improvement done by Landlord in such part as complete and in
accordance with the terms of this Lease except for “Punch List” type items of
which Tenant has given Landlord written notice prior to the time Tenant takes
possession. At the time Landlord delivers possession of the Premises to Tenant,
Landlord and Tenant shall together execute an acceptance agreement. Landlord
shall have no obligation to deliver possession, nor shall Tenant be entitled to
take occupancy, of the Premises until such acceptance agreement has been
executed. Within thirty (30) days after the Commencement Date, Tenant agrees to
be in occupancy of at least fifty percent (50%) of the rentable square footage
of the Premises.

 

 

Page 6

--------------------------------------------------------------------------------



 

B. Condition Upon Surrender: Tenant further agrees on the Expiration Date or on
the sooner termination of this Lease, to surrender the Premises to Landlord in
good condition and repair, normal wear and tear excepted. In this regard,
“normal wear and tear” shall be construed to mean wear and tear caused to the
Premises by the natural aging process which occurs in spite of prudent
application of the best standards for maintenance, repair replacement, and
janitorial practices, and does not include items of neglected or deferred
maintenance. In any event, Tenant shall cause the following to be done prior to
the Expiration Date or sooner termination of this Lease: (i) all interior walls
shall be painted or cleaned so that they appear to be in good condition, (ii)
all tiled floors shall be cleaned and waxed, (iii) all carpets shall be cleaned
and shampooed, (iv) all broken, marred, stained or nonconforming acoustical
ceiling tiles shall be replaced, (v) all cabling placed above the ceiling by
Tenant or Tenant’s contractors shall be removed, (vi) all windows shall be
washed; (vii) the HVAC system shall be serviced by a reputable and  licensed
service firm and left in “good operating condition and repair” as so certified
by such firm, (viii) the plumbing and electrical systems and lighting shall be
placed in good order and repair (including replacement of any burned out,
discolored or broken light bulbs, ballasts, or lenses. On or before the
Expiration Date or sooner termination of this Lease, Tenant shall remove all its
personal property and trade fixtures from the Premises. All property and
fixtures not so removed shall be deemed as abandoned by Tenant. Except for those
Alterations Landlord has previously agreed may remain in the Premises pursuant
to Section 7 below, Tenant shall ascertain from Landlord within ninety (90) days
before the Expiration Date whether Landlord desires to have the Premises or any
parts thereof restored to their condition as of the Commencement Date, or to
cause Tenant to surrender all Alterations (as defined in Section 7) in place to
Landlord. If Landlord shall so require, Tenant shall, at Tenant’s sole cost and
expense, remove such Alterations as Landlord requires and shall repair and
restore said Premises or such parts thereof before the Expiration Date. Such
repair and restoration shall include causing the Premises to be brought into
compliance with all applicable building codes and laws in effect at the time of
the removal to extent such compliance is necessitated by the repair and
restoration work.

C. Failure to Surrender: If the Premises are not surrendered at the Expiration
Date or sooner termination of this Lease in the condition required by this
Section 6, Tenant shall be deemed in a holdover tenancy pursuant to this Section
6.C and Tenant shall

indemnify, defend, and hold Landlord harmless against loss or liability
resulting from delay by Tenant in so surrendering the Premises including,
without limitation, any claims made by any succeeding tenant founded on such
delay and costs incurred by Landlord in returning the Premises to the required
condition, plus interest at the Agreed Interest Rate. Any holding over after the
termination or Expiration Date with Landlord’s express written consent, shall be
construed as month-to-month tenancy, terminable on thirty (30) days written
notice from either party, and Tenant shall pay as Base Monthly Rent to Landlord
a rate equal to one hundred twenty five percent (125%) of the Base Monthly Rent
due in the month preceding the termination or Expiration Date, plus all other
amounts payable by Tenant under this Lease. Any holding over shall otherwise be
on the terms and conditions herein specified, except those provisions relating
to the Lease Term and any options to extend or renew, which provisions shall be
of no further force and effect following the expiration of the applicable
exercise period. If Tenant remains in possession of the Premises after
expiration or earlier termination of this Lease without Landlord’s consent,
Tenant’s continued possession shall be on the basis of a tenancy at sufferance
and Tenant shall pay as rent during the holdover period an amount equal to one
hundred fifty (150%) of the Base Monthly Rent due in the month preceding the
termination or Expiration Date, plus all other amounts payable by Tenant under
this Lease. This provision shall survive the termination or expiration of the
Lease.

7.

ALTERATIONS AND ADDITIONS:

A. Tenant’s Alterations: Tenant shall not make, or suffer to be made, any
alteration or addition to the Premises (“Alterations”), or any part thereof,
without obtaining Landlord’s prior written consent and delivering to Landlord
the proposed architectural and structural plans for all such Alterations at
least fifteen (15) days prior to the start of construction. If Landlord’s
consent is required, Tenant shall deliver to Landlord the proposed architectural
and structural plans for the Alteration and Landlord shall have a period of ten
(10) business days thereafter to grant its consent. Landlord shall indicate to
Tenant at the time of Tenant’s request, whether or not Landlord will require
Tenant to remove such Alteration at the Expiration Date. If such Alterations
affect the structure of the Building, Tenant additionally agrees to reimburse
Landlord its reasonable out-of-pocket costs incurred in reviewing Tenant’s
plans. After obtaining Landlord’s consent, Tenant shall not proceed to make such
Alterations until Tenant has obtained all required governmental approvals and
permits, and provides

 

Page 7



--------------------------------------------------------------------------------



 

Landlord reasonable security, in form reasonably approved by Landlord, to
protect Landlord against mechanics’ lien claims. Tenant agrees to provide
Landlord (i) written notice of the anticipated and actual start-date of the
work, (ii) a complete set of half-size (15“ X 21”) vellum as-built drawings, and
(iii) a certificate of occupancy for the work upon completion of the
Alterations. All Alterations shall be constructed in compliance with all
applicable building codes and laws including, without limitation, the Americans
with Disabilities Act of 1990. Any Alterations, except movable furniture and
trade fixtures, shall become at once a part of the realty and belong to Landlord
but shall nevertheless be subject to removal by Tenant as provided in Section 6
above. Alterations which are not deemed as trade fixtures include heating,
lighting, electrical systems, air conditioning, walls, carpeting, or any other
installation which has become an integral part of the Premises. All Alterations
shall be maintained, replaced or repaired by Tenant at its sole cost and
expense.

B. Free From Liens: Tenant shall keep the Premises free from all liens arising
out of work performed, materials furnished, or obligations incurred by Tenant or
claimed to have been performed for Tenant. In the event Tenant fails to
discharge any such lien within ten (10) days after receiving notice of the
filing, Landlord shall be entitled to discharge the lien at Tenant’s expense and
all resulting costs incurred by Landlord, including attorney’s fees shall be due
from Tenant as additional rent.

C. Compliance With Governmental Regulations: The term Governmental Regulations
shall include all federal, state, county, city or governmental agency laws,
statutes, ordinances, standards, rules, requirements, or orders now in force or
hereafter enacted, promulgated, or issued. The term also includes government
measures regulating or enforcing public access, traffic mitigation,
occupational, health, or safety standards for employers, employees, landlords,
or tenants. Landlord shall be responsible, at Landlord’s expense, to ensure that
all construction performed prior to the Commencement Date by Landlord pursuant
to Section 5 is in compliance with applicable Governmental Regulations. Tenant
shall be responsible, at Tenant’s expense, to ensure that all construction
performed prior to the Commencement Date by Tenant’s Contractor pursuant to
Section 5 is in compliance with applicable Governmental Regulations. Thereafter,
Tenant, at Tenant’s sole expense shall make all repairs, replacements,
alterations, or improvements needed to comply with all Governmental Regulations.
The judgment of any court of competent jurisdiction or the

admission of Tenant in any action or proceeding against Tenant (whether Landlord
be a party thereto or not) that Tenant has violated any such law, regulation or
other requirement in its use of the Premises shall be conclusive of that fact as
between Landlord and Tenant. Notwithstanding the foregoing, if any improvement
or alteration to the Premises is required as a result of any future laws or
regulations affecting the Premises not related to Tenant’s specific use of the
Premises, and provided further said improvement or alteration is not required
because of Alterations made by Tenant, the cost of such improvements shall be
allocated between Landlord and Tenant such that Tenant shall pay to Landlord
upon completion of such improvement, the portion of the cost thereof equal to
the remaining number of years in the lease term divided by the anticipated
useful life of such improvement.

8.

MAINTENANCE OF PREMISES:

A. Landlord’s Obligations: Landlord at its sole cost and expense, shall maintain
in good condition, order, and repair, and replace as and when necessary, the
foundation, exterior load bearing walls and roof structure of the Building
Shell.

B. Tenant’s Obligations: Tenant shall clean, maintain, repair and replace when
necessary the Premises and every part thereof through regular inspections and
servicing, including but not limited to: (i) all plumbing and sewage facilities,
(ii) all heating ventilating and air conditioning facilities and equipment,
(iii) all fixtures, interior walls floors, carpets and ceilings, (iv) all
windows, door entrances, plate glass and glazing systems including caulking, and
skylights, (v) all electrical facilities and equipment, (vi) all automatic fire
extinguisher equipment, (vii) all elevator equipment, and (viii) the roof
membrane system. All wall surfaces and floor tile are to be maintained in an as
good a condition as when Tenant took possession free of holes, gouges, or
defacements, normal wear and tear excepted. With respect to items (ii), (viii)
and (ix) above, Tenant shall provide Landlord a copy of a service contract
between Tenant and a licensed service contractor providing for periodic
maintenance of all such systems or equipment in conformance with the
manufacturer’s recommendations. Tenant shall provide Landlord a copy of such
preventive maintenance contracts and paid invoices for the recommended work if
requested by Landlord.

C. Landlord and Tenant’s Obligations Regarding Reimbursable Operating
Costs/Audits: Notwithstanding the provisions of Sections 8, 9, 10 and 11 of this
Lease, in the event Landlord pays any

 

Page 8



--------------------------------------------------------------------------------



 

maintenance, or repair costs, taxes, insurance costs or utility costs in
connection with the Premises or in connection with the Project which are not
otherwise Landlord’s obligation hereunder, Tenant agrees to reimburse Landlord
Tenant’s Allocable Share (as defined in Section 8.E below) of the expenses
resulting from Landlord’s payment of Reimbursable Operating Costs (as defined in
Section 8.D below). Tenant agrees to pay its Allocable Share of the Reimbursable
Operating Costs as additional rental within thirty (30) days of Tenant’s receipt
of a written invoice from Landlord. Tenant shall have the right to an annual
audit, at Tenant’s expense, in Landlord’s offices the books, records, and
supporting documents of Landlord to the extent necessary to determine the
accuracy of such Reimbursable Operating Costs.

D. Reimbursable Operating Costs: For purposes of calculating Tenant’s Allocable
Share of Building and Project Costs, the term “Reimbursable Operating Costs” is
defined as all costs and expenses of the nature hereinafter described which are
incurred by Landlord in connection with ownership and operation of the Building
or the Project in which the Premises are located, together with such additional
facilities as may be determined by Landlord to be reasonably desirable or
necessary to the ownership and operation of the Building and/or Project. All
costs and expenses shall be determined in accordance with generally accepted
accounting principles which shall be consistently applied (with accruals
appropriate to Landlord’s business), including but not limited to the following:
(i) common area utilities, including water, power, telephone, heating, lighting,
air conditioning, ventilating, and Building utilities to the extent not
separately metered; (ii) common area maintenance and service agreements for the
Building and/or Project and the equipment therein, including without limitation,
common area janitorial services, alarm and security services, and maintenance of
the sidewalks, landscaping, waterscape, parking areas, and driveways; (iii)
insurance premiums and costs, including without limitation, the premiums and
cost of fire, casualty and liability coverage and rental abatement and
earthquake (if commercially available) insurance applicable to the Building or
Project; (iv) repairs, replacements and general maintenance (excluding repairs
and general maintenance paid by proceeds of insurance or by Tenant or other
third parties, and repairs or alterations attributable solely to tenants of the
Building or Project other than Tenant); and (v) all real estate taxes and
assessment installments or other impositions or charges which may be levied on
the Building or Project, upon the occupancy of the Building or Project and
including any substitute or additional charges which may be imposed during, or
applicable to the Lease Term

including real estate tax increases due to a sale, transfer or other change of
ownership of the Building or Project, as such taxes are levied or appear on the
City and County tax bills and assessment rolls. Landlord shall have no
obligation to provide guard services or other security measures for the benefit
of the Project unless requested to do so by the majority of the tenants in the
Project. Tenant assumes all responsibility for the protection of Tenant and
Tenant’s Agents from acts of third parties; provided, however, that nothing
contained herein shall prevent Landlord, at its sole option, from providing
security measures for the Project. This is a “Net” Lease, meaning that Base
Monthly Rent is paid to Landlord absolutely net of all costs and expenses. The
provision for payment of Reimbursable Operating Costs by means of periodic
payment of Tenant’s Allocable Share of Building and/or Project Costs is intended
to pass on to Tenant and reimburse Landlord for all costs of operating and
managing the  Building and/or Project.

E. Tenant’s Allocable Share: For purposes of prorating Reimbursable Operating
Costs which Tenant shall pay, Tenant’s Allocable Share of Reimbursable Operating
Costs shall be computed by multiplying the total Reimbursable Operating Costs by
a fraction, the numerator of which is the rentable square footage of the
Premises and the denominator of which is either the total rentable square
footage of the Building if the service is allocable only to the Building, or the
total square footage of the Project if the service is allocable to the entire
Project. Tenant’s obligation to share in Reimbursable Operating Costs shall be
adjusted to reflect the Lease Commencement and Expiration dates and is subject
to recalculation in the event of expansion of the Building or Project.

F. Waiver of Liability: Failure by Landlord to perform any defined services, or
any cessation thereof, when such failure is caused by accident, breakage,
repairs, strikes, lockout or other labor disturbances or labor disputes of any
character or by any other cause, similar or dissimilar, shall not render
Landlord liable to Tenant in any respect, including damages to either person or
property, nor be construed as an eviction of Tenant, nor cause an abatement of
rent, nor relieve Tenant from fulfillment of any covenant or agreement hereof.
Should any equipment or machinery utilized in supplying the services listed
herein break down or for any cause cease to function properly, upon receipt of
written notice from Tenant of any deficiency or failure of any services,
Landlord shall use reasonable diligence to repair the same as soon as reasonably
possible, but Tenant shall have no right to terminate this Lease and shall have
no claim for rebate of rent or damages on account of any interruptions in
service occasioned

 

Page 9



--------------------------------------------------------------------------------



 

thereby or resulting therefrom. Tenant waives the provisions of California Civil
Code Sections 1941 and 1942 concerning the Landlord’s obligation of
tenantability and Tenant’s right to make repairs and deduct the cost of such
repairs from the rent. Unless such failure is due to Landlord’s negligence,
Landlord shall not be liable for a loss of or injury to person or property,
however occurring, through or in connection with or incidental to furnishing, or
its failure to furnish, any of the foregoing.

9.

HAZARD INSURANCE:

A. Tenant’s Use: Tenant shall not use or permit the Premises, or any part
thereof, to be used for any purpose other than that for which the Premises are
hereby leased; and no use of the Premises shall be made or permitted, nor acts
done, which will cause an increase in premiums or a cancellation of any
insurance policy covering the Premises or any part thereof, nor shall Tenant
sell or permit to be sold, kept, or used in or about the Premises, any article
prohibited by the standard form of fire insurance policies. Tenant shall, at its
sole cost, comply with all requirements of any insurance company or organization
necessary for the maintenance of reasonable fire and public liability insurance
covering the Premises and appurtenances.

B. Landlord’s Insurance: Landlord agrees to purchase and keep in force fire,
extended coverage and earthquake insurance in an amount equal to the replacement
cost of the Building (not including any Tenant Improvements or Alterations paid
for by Tenant from sources other than the Work Allowance) as determined by
Landlord’s insurance company’s appraisers. The earthquake and/or flood insurance
shall contain reasonable deductibles which, in the case of earthquake and flood
insurance may be up to 15% of the replacement value of the property.
Additionally Landlord may maintain a policy of (i) commercial general liability
insurance insuring Landlord (and such others designated by Landlord) against
liability for personal injury, bodily injury, death and damage to property
occurring or resulting from an occurrence in, on or about the Premises or
Project in an amount as Landlord determines is reasonably necessary for its
protection, and (ii) rental lost insurance covering a twelve (12) month period.
Tenant agrees to pay Landlord as additional rent, on demand, the full cost of
said insurance as evidenced by insurance billings to Landlord, and in the event
of damage covered by said insurance, the amount of any deductible under such
policy. Payment shall be due to Landlord within ten (10) days after written
invoice to Tenant. It is understood and agreed that Tenant’s obligation under
this Section will be prorated to reflect the Lease

Commencement and Expiration Dates. Tenant may elect to provide the fire,
extended coverage and earthquake insurance for the Building if Landlord is
unable to obtain such coverage on as least a favorable basis as could be
obtained by Tenant.

C. Tenant’s Insurance: Tenant agrees, at its sole cost, to insure its personal
property, Tenant Improvements (for which it has paid from sources other than the
Work Allowance), and Alterations for their full replacement value (without
depreciation) and to obtain worker’s compensation and public liability and
property damage insurance for occurrences within the Premises with a combined
single limit of not less than Five Million Dollars ($5,000,000.00). Tenant’s
liability insurance shall be primary insurance and shall provide coverage on an
“occurrence” rather than on a “claims made” basis. Tenant shall name Landlord
and Landlord’s lender as an additional insured and shall deliver a certificate
of insurance and renewal certificates to Landlord. All such policies shall
provide for thirty (30) days’ prior written notice to Landlord of any
cancellation, termination, or reduction in coverage. Notwithstanding the above,
Landlord retains the right to have Tenant provide other forms of insurance which
may be reasonably required to cover future risks.

D. Waiver: Landlord and Tenant hereby waive all rights each may have against the
other on account of any loss or damage sustained by Landlord or Tenant, as the
case may be, or to the Premises or its contents, which may arise from any risk
covered by their respective insurance policies (or which would have been covered
had such insurance policies been maintained in accordance with this Lease) as
set forth above. The parties shall use their reasonable efforts to obtain from
their respective insurance companies a waiver of any right of subrogation which
said insurance company may have against Landlord or Tenant, as the case may be.

10. TAXES: Tenant shall be liable for and shall pay as additional rental, prior
to delinquency, the following: (i) all taxes and assessments levied against
Tenant’s personal property and trade or business fixtures; (ii) all real estate
taxes and assessment installments or other impositions or charges which may be
levied on the Premises or upon the occupancy of the Premises, including any
substitute or additional charges which may be imposed applicable to the Lease
Term; and (iii) real estate tax increases due to an increase in assessed value
resulting from a sale, transfer or other change of ownership of the Premises as
it appears on the City and County tax bills during the Lease Term. Tenant’s
obligation under this Section shall be prorated to reflect the Lease
Commencement and Expiration Dates. If, at

 

Page 10



--------------------------------------------------------------------------------



 

any time during the Lease Term a tax, excise on rents, business license tax or
any other tax, however described, is levied or assessed against Landlord as a
substitute or addition, in whole or in part, for taxes assessed or imposed on
land or Buildings, Tenant shall pay and discharge its pro rata share of such tax
or excise on rents or other tax before it becomes delinquent; except that this
provision is not intended to cover net income taxes, inheritance, gift or estate
tax imposed upon Landlord. In the event that a tax is placed, levied, or
assessed against Landlord and the taxing authority takes the position that
Tenant cannot pay and discharge its pro rata share of such tax on behalf of
Landlord, then at Landlord’s sole election, Landlord may increase the Base
Monthly Rent by the exact amount of such tax and Tenant shall pay such increase.
If by virtue of any application or proceeding brought by or on behalf of
Landlord, there results a reduction in the assessed value of the Premises during
the Lease Term, Tenant agrees to reimburse Landlord for its pro rata share of
all costs incurred by Landlord in connection with such application or
proceeding.

11. UTILITIES: Tenant shall pay directly to the providing utility all water,
gas, electric, telephone, and other utilities supplied to the Premises. Landlord
shall not be liable for loss of or injury to person or property, however
occurring, through or in connection with or incidental to furnishing or the
utility company’s failure to furnish utilities to the Premises, and Tenant shall
not be entitled to abatement or reduction of any portion of Base Monthly Rent or
any other amount payable under this Lease.

12. TOXIC WASTE AND ENVIRONMENTAL DAMAGE:

A. Tenant’s Responsibility: Without the prior written consent of Landlord,
Tenant shall not bring, use, or permit upon the Premises, or generate, create,
release, emit, or dispose (nor permit any of the same) from the Premises any
chemicals, toxic or hazardous gaseous, liquid or solid materials or waste,
including without limitation, material or substance having characteristics of
ignitability, corrosivity, reactivity, or toxicity or substances or materials
which are listed on any of the Environmental Protection Agency’s lists of
hazardous wastes or which are identified in Division 22 Title 26 of the
California Code of Regulations as the same may be amended from time to time or
any wastes, materials or substances which are or may become regulated by or
under the authority of any applicable local, state or federal laws, judgments,
ordinances, orders, rules, regulations, codes or other governmental
restrictions, guidelines or requirements. (“Hazardous Materials”). In order to
obtain consent, Tenant shall

deliver to Landlord its written proposal describing the toxic material to be
brought onto the Premises, measures to be taken for storage and disposal
thereof, safety measures to be employed to prevent pollution of the air, ground,
surface and ground water. Landlord’s approval may be withheld in its reasonable
judgment. In the event Landlord consents to Tenant’s use of Hazardous Materials
on the Premises, Tenant represents and warrants that it shall comply with all
Governmental Regulations applicable to Hazardous Materials including doing the
following: (i) adhere to all reporting and inspection requirements imposed by
Federal, State, County or Municipal laws, ordinances or regulations and will
provide Landlord a copy of any such reports or agency inspections; (ii) obtain
and provide Landlord copies of all necessary permits required for the use and
handling Hazardous Materials on the Premises; (iii) enforce Hazardous Materials
handling and disposal practices consistent with industry standards; (iv)
surrender the Premises free from any Hazardous Materials arising from Tenant’s
bringing, using, permitting, generating, creating, releasing, emitting or
disposing of Hazardous Materials; and (v) properly close the facility with
regard to Hazardous Materials including the removal or decontamination of any
process piping, mechanical ducting, storage tanks, containers, or trenches which
have come into contact with Hazardous Materials and obtain a closure certificate
from the local administering agency prior to the Expiration Date.

B. Tenant’s Indemnity Regarding Hazardous Materials: Tenant shall, at its sole
cost and expense, comply with all laws pertaining to, and shall with counsel
reasonably acceptable to Landlord, indemnify, defend and hold harmless Landlord
and Landlord’s shareholders, directors, officers, employees, partners,
affiliates, and agents from, any claims, liabilities, costs or expenses incurred
or suffered by Landlord arising from the bringing, using, permitting,
generating, emitting or disposing of Hazardous Materials by Tenant during the
Lease Term or the violation of any Governmental Regulation or environmental law,
by Tenant or Tenant’s Agents. Tenant’s indemnification and hold harmless
obligations include, without limitation, the following: (i) claims, liability,
costs or expenses resulting from or based upon administrative, judicial (civil
or criminal) or other action, legal or equitable, brought by any private or
public person under common law or under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (“CERCLA”), the Resource
Conservation and Recovery Act of 1980 (“RCRA”) or any other Federal, State,
County or Municipal law, ordinance or regulation; (ii) claims, liabilities,
costs or expenses pertaining to the identification, monitoring, cleanup,

 

Page 11



--------------------------------------------------------------------------------



 

containment, or removal of Hazardous Materials from soils, riverbeds or aquifers
including the provision of an alternative public drinking water source; (iii)
all costs of defending such claims; (iv) losses attributable to diminution in
the value of the Premises or the Building; (v) loss or restriction of use of
rentable space in the Building; (vi) adverse effect on the marketing of any
space in the Building; and (vi) all other liabilities, obligations, penalties,
fines, claims, actions (including remedial or enforcement actions of any kind
and administrative or judicial proceedings, orders or judgments), damages
(including consequential and punitive damages), and costs (including reasonable
attorney, consultant, and expert fees and expenses) resulting from the release
or violation. This indemnification shall survive the expiration or termination o
this Lease.

C. Actual Release by Tenant: Tenant agrees to notify Landlord of any lawsuits or
orders which relate to the remedying of or actual release of Hazardous Materials
by Tenant or Tenant’s Agents on or into the soils or ground water at or under
the Premises. Tenant shall also provide Landlord all notices required by Section
25359.7(b) of the Health and Safety Code and all other notices required by law
to be given to Landlord in connection with Hazardous Materials. Without limiting
the foregoing, Tenant shall also deliver to Landlord, within twenty (20) days
after receipt thereof, any written notices from any governmental agency alleging
a material violation by Tenant or Tenant’s Agents of, or material failure by
Tenant or Tenant’s Agents to comply with, any federal, state or local laws,
regulations, ordinances or orders, the violation of which or failure to comply
with poses a foreseeable and material risk of contamination of the ground water
or injury to humans (other than injury solely to Tenant, Tenant’s Agents and
employees within the Building).

In the event of any release on or into the Premises or into the soil or ground
water under the Premises, the Building or the Project of any Hazardous Materials
used, treated, stored or disposed of by Tenant, Tenant agrees to comply, at its
sole cost, with all laws, regulations, ordinances and orders of any federal,
state or local agency relating to the monitoring or remediation of such
Hazardous Materials. In the event of any such release of Hazardous Materials
Tenant shall immediately give verbal and follow-up written notice of the release
to Landlord, and Tenant agrees to meet and confer with Landlord and its Lender
to attempt to eliminate and mitigate any financial exposure to such Lender and
resultant exposure to Landlord under California Code of Civil Procedure Section
736(b) as a result of such release, and promptly

to take reasonable monitoring, cleanup and remedial steps given, inter alia, the
historical uses to which the Property has and continues to be used, the risks to
public health posed by the release, the then available technology and the costs
of remediation, cleanup and monitoring, consistent with acceptable customary
practices for the type and severity of such contamination and all applicable
laws. Nothing in the preceding sentence shall eliminate, modify or reduce the
obligation of Tenant under 12.B of this Lease to indemnify and hold Landlord
harmless from any claims liabilities, costs or expenses incurred or suffered by
Landlord. Tenant shall provide Landlord prompt written notice of Tenant’s
monitoring, cleanup and remedial steps.

In the absence of an order of any federal, state or local governmental or
quasi-governmental agency relating to the cleanup, remediation or other response
action required by applicable law, any dispute arising between Landlord and
Tenant concerning Tenant’s obligation to Landlord under this Section 12.C
concerning the level, method, and manner of cleanup, remediation or response
action required in connection with such a release of Hazardous Materials shall
be resolved by mediation and/or arbitration pursuant to the provisions of
Section 19.E of this Lease.

D. Environmental Monitoring: Landlord and its agents shall have the right to
inspect, investigate, sample and monitor the Premises including any air, soil,
water, ground water or other sampling or any other testing, digging, drilling or
analysis to determine whether Tenant is complying with the terms of this Section
12. If Landlord discovers that Tenant is not in compliance with the terms of
this Section 12, any such costs incurred by Landlord, including reasonable
attorneys’ and consultants’ fees, shall be due and payable by Tenant to Landlord
within thirty (30) days following Tenant’s receipt of Landlord’s written demand
therefore.

13. TENANT’S DEFAULT: The occurrence of any of the following shall constitute a
material default and breach of this Lease by Tenant: (i) Tenant’s failure to pay
any rent including additional rent or any other payment due under this Lease by
the date such rent is due, (ii) the abandonment or vacation of the Premises by
Tenant; (iii) Tenant’s failure to observe and perform any other required
provision of this Lease, where such failure continues for thirty (30) days after
written notice from Landlord; (iv) Tenant’s making of any general assignment for
the benefit of creditors; (v) the filing by or against Tenant of a petition to
have Tenant adjudged a bankrupt or of a petition for reorganization or
arrangement under any law relating to bankruptcy

 

Page 12



--------------------------------------------------------------------------------



 

(unless, in the case of a petition filed against Tenant, the same is dismissed
after the filing); (vi) the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, where possession is not restored to Tenant
within thirty (30) days; or (vii) the attachment, execution or other judicial
seizure of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, where such seizure is not discharged within
thirty (30) days.

A. Remedies: In the event of any such default by Tenant, then in addition to
other remedies available to Landlord at law or in equity, Landlord shall have
the immediate option to terminate this Lease and all rights of Tenant hereunder
by giving written notice of such intention to terminate. In the event Landlord
elects to so terminate this Lease, Landlord may recover from Tenant all the
following: (i) the worth at time of award of any unpaid rent which had been
earned at the time of such termination; (ii) the worth at time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss for the same
period that Tenant proves could have been reasonably avoided; (iii) the worth at
time of award of the amount by which the unpaid rent for the balance of the
Lease Term after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided; (iv) any other amount necessary to
compensate Landlord for all detriment proximately caused by Tenant’s failure to
perform its obligations under this Lease, or which in the ordinary course of
things would be likely to result therefrom; including the following: (x)
expenses for repairing, altering or remodeling the Premises for purposes of
reletting, (y) broker’s fees, advertising costs or other expenses of reletting
the Premises, and (z) costs of carrying the Premises such as taxes, insurance
premiums, utilities and security precautions, and (v) at Landlord’s election,
such other amounts in addition to or in lieu of the foregoing as may be
permitted by applicable California law. The term “rent”, as used herein, is
defined as the minimum monthly installments of Base Monthly Rent and all other
sums required to be paid by Tenant pursuant to this Lease, all such other sums
being deemed as additional rent due hereunder. As used in (i) and (ii) above,
“worth at the time of award” shall be computed by allowing interest at a rate
equal to the discount rate of the Federal Reserve Bank of San Francisco plus
five (5%) percent per annum. As used in (iii) above, “worth at the time of
award” shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one (1%)
percent.

B. Right to Re-enter: In the event of any such default by Tenant, Landlord shall
have the right, after terminating this Lease, to re-enter the Premises and
remove all persons and property. Such property may be removed and stored in a
public warehouse or elsewhere at the cost of and for the account of Tenant, and
disposed of by Landlord in any manner permitted by law.

C. Abandonment: If Landlord does not elect to terminate this Lease as provided
in Section 13.A or 13.B above, then the provisions of California Civil Code
Section 1951.4, (Landlord may continue the lease in effect after Tenant’s breach
and abandonment and recover rent as it becomes due if Tenant has a right to
sublet and assign, subject only to reasonable limitations) as amended from time
to time, shall apply and Landlord may from time to time, without terminating
this Lease, either recover all rental as it becomes due or relet the Premises or
any part thereof for such term or terms and at such rental or rentals and upon
such other terms and conditions as Landlord in its sole discretion may deem
advisable, with the right to make alterations and repairs to the Premises. In
the event that Landlord elects to so relet, rentals received by Landlord from
such reletting shall be applied in the following order to: (i) the payment of
any indebtedness other than Base Monthly Rent due hereunder from Tenant to
Landlord; (ii) the payment of any cost of such reletting; (iii) the payment of
the cost of any alterations and repairs to the Premises; and (iv) the payment of
Base Monthly Rent due and unpaid hereunder. The residual rentals, if any, shall
be held by Landlord and applied in payment of future Base Monthly Rent as the
same may become due and payable hereunder. Landlord shall have no obligation to
relet the Premises following a default if Landlord has other available space
within the Building or Project. In the event the portion of rentals received
from such reletting which is applied to the payment of rent hereunder during any
month be less than the rent payable during that month by Tenant hereunder, then
Tenant shall pay such deficiency to Landlord immediately upon demand. Such
deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as ascertained, any costs and expenses incurred by Landlord in
such reletting or in making such alterations and repairs not covered by the
rentals received from such reletting.

D. Non-Waiver: Landlord may accept Tenant’s payments without waiving any rights
under this Lease, including rights under a previously served notice of default.
No payment by Tenant or receipt by Landlord of a lesser amount than any
installment of rent due shall be deemed as other than payment on account of the

 

Page 13



--------------------------------------------------------------------------------



 

amount due. If Landlord accepts payments after serving a notice of default,
Landlord may nevertheless commence and pursue an action to enforce rights and
remedies under the previously served notice of default without giving Tenant any
further notice or demand. Furthermore, the Landlord’s acceptance of rent from
the Tenant when the Tenant is holding over without express written consent does
not convert Tenants Tenancy from a tenancy at sufferance to a month to month
tenancy. No waiver of any provision of this Lease shall be implied by any
failure of Landlord to enforce any remedy for the violation of that provision,
even if that violation continues or is repeated. Any waiver by Landlord of any
provision of this Lease must be in writing. Such waiver shall affect only the
provision specified and only for the time and in the manner stated in the
writing. No delay or omission in the exercise of any right or remedy by Landlord
shall impair such right or remedy or be construed as a waiver thereof by
Landlord. No act or conduct of Landlord, including, without limitation, the
acceptance of keys to the Premises, shall constitute acceptance of the surrender
of the Premises by Tenant before the Expiration Date. Only written notice from
Landlord to Tenant of acceptance shall constitute such acceptance of surrender
of the Premises. Landlord’s consent to or approval of any act by Tenant which
requires Landlord’s consent or approvals shall not be deemed to waive or render
unnecessary Landlord’s consent to or approval of any subsequent act by Tenant.

E. Performance by Landlord: If Tenant fails to perform any obligation required
under this Lease or by law or governmental regulation, Landlord in its sole
discretion may, without notice, without waiving any rights or remedies and
without releasing Tenant from its obligations hereunder, perform such
obligation, in which event Tenant shall pay Landlord as additional rent all sums
paid by Landlord in connection with such substitute performance, including
interest at the Agreed Interest Rate within ten (10) days of Landlord’s written
notice for such payment.

F. Habitual Default: The provisions of Section 13 notwithstanding, the parties
agree that if Tenant shall have defaulted in the performance of any (but not
necessarily the same) term or condition of this Lease for three or more times
during any twelve (12) month period during the Lease Term, then such conduct
shall, at the election of the Landlord, represent a separate event of default
which cannot be cured by Tenant. Tenant acknowledges that the purpose of this
provision is to prevent repetitive defaults by Tenant, which work a hardship
upon Landlord and deprive Landlord of Tenant’s timely performance under this
Lease.

14. LANDLORD’S LIABILITY:

A. Limitation on Landlord’s Liability: In the event of Landlord’s failure to
perform any of its covenants or agreements under this Lease, Tenant shall give
Landlord written notice of such failure and shall give Landlord thirty (30) days
to cure or commence to cure such failure prior to any claim for breach or
resultant damages, provided, however, that if the nature of the default is such
that it cannot reasonably be cured within the 30-day period, Landlord shall not
be deemed in default if it commences within such period to cure, and thereafter
diligently prosecutes the same to completion. In addition, upon any such failure
by Landlord, Tenant shall give notice by registered or certified mail to any
person or entity with a security interest in the Premises (“Mortgagee”) that has
provided Tenant with notice of its interest in the Premises, and shall provide
Mortgagee a reasonable opportunity to cure such failure, including such time to
obtain possession of the Premises by power of sale or judicial foreclosure, if
such should prove necessary to effectuate a cure. Tenant agrees that each of the
Mortgagees to whom this Lease has been assigned is an expressed third-party
beneficiary hereof.

B. Limitation on Tenant’s Recourse: If Landlord is a corporation trust,
partnership, joint venture, unincorporated association or other form of business
entity: (i) the obligations of Landlord shall not constitute personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, or other principals or representatives except to
the extent of their interest in the Premises. Tenant shall have recourse only to
the interest of Landlord in the Premises or for the satisfaction of the
obligations of Landlord and shall not have recourse to any other assets of
Landlord for the satisfaction of such obligations.

C. Indemnification of Landlord: As a material part of the consideration rendered
to Landlord, Tenant hereby waives all claims against Landlord for damages to
goods, wares and merchandise, and all other personal property in, upon or about
said Premises and for injuries to persons in or about said Premises, from any
cause arising at any time to the fullest extent permitted by law, and Tenant
shall indemnify and hold Landlord exempt and harmless from any damage or injury
to any person, or to the goods, wares and merchandise and all other personal
property of any person, arising from the use of the Premises, Building, and/or
Project by Tenant and Tenant’s Agents or from the failure of Tenant to keep the
Premises in good condition and repair as herein provided, except to the extent
due to the negligence or willful misconduct of Landlord. Further,

 

Page 14



--------------------------------------------------------------------------------



 

in the event Landlord is made party to any litigation due to the acts or
omission of Tenant and Tenant’s Agents. Tenant will indemnify, defend (with
counsel reasonably acceptable to Landlord) and hold Landlord harmless from any
such claim or liability including Landlord’s costs and expenses and reasonable
attorney’s fees incurred in defending such claims.

15. DESTRUCTION OF PREMISES:

A. Landlord’s Obligation to Restore: In the event of a destruction of the
Premises during the Lease Term Landlord shall repair the same to the approximate
condition which existed prior to such destruction. Such destruction shall not
annul or void this Lease; however, Tenant shall be entitled to a proportionate
reduction of Base Monthly Rent while repairs are being made, such proportionate
reduction to be based upon the extent to which the repairs interfere with
Tenant’s business in the Premises, as reasonably determined by Landlord and
Tenant jointly. In no event shall Landlord be required to replace or restore
Alterations, Tenant Improvements paid for by Tenant from sources other than the
Work Allowance, Tenant’s fixtures or personal property. With respect to a
destruction which Landlord is obligated to repair or may elect to repair under
the terms of this Section, Tenant waives the provisions of Section 1932, and
Section 1933, Subdivision 4, of the Civil Code of the State of California, and
any other similarly enacted statute, and the provisions of this Section 15 shall
govern in the case of such destruction.

B. Limitations on Landlord’s Restoration Obligation: Notwithstanding the
provisions of Section 15.A, Landlord shall have no obligation to repair, or
restore the Premises if any of the following occur: (i) if the repairs cannot be
made in 180 days from the date of receipt of all governmental approvals
necessary under the laws and regulations of State, Federal, County or Municipal
authorities, as reasonably determined by Landlord, (ii) if the holder of the
first deed of trust or mortgage encumbering the Building elects not to permit
the insurance proceeds payable upon damage or destruction to be used for such
repair or restoration, (iii) the damage or destruction is less than ninety
percent (90%) covered by the insurance maintained by Landlord, (iv) the damage
or destruction occurs in the last twenty four (24) months of the Lease Term, (v)
Tenant is in default pursuant to the provisions of Section 13, or (vi) Tenant
has vacated the Premises for more than ninety (90) days. In any such event
Landlord may elect either to (i) complete the repair or restoration, or (ii)
terminate this Lease by providing Tenant written notice of its election within
sixty (60) days following the damage or destruction.

16. CONDEMNATION: If any part of the Premises shall be taken for any public or
quasi-public use, under any statute or by right of eminent domain or private
purchase in lieu thereof, and only a part thereof remains which is susceptible
of occupation hereunder, this Lease shall, as to the part so taken, terminate as
of the day before title vests in the condemnor or purchaser (“Vesting Date”) and
Base Monthly Rent payable hereunder shall be adjusted so that Tenant is required
to pay for the remainder of the Lease Term only such portion of Base Monthly
Rent as the value of the part remaining after such taking bears to the value of
the entire Premises prior to such taking; but in such event, Landlord shall have
the option to terminate this Lease as of the Vesting Date. If all of the
Premises or such part thereof be taken so that there does not remain a portion
susceptible for occupation hereunder, this Lease shall terminate on the Vesting
Date. If part or all of the Premises be taken, all compensation awarded upon
such taking shall go to Landlord, and Tenant shall have no claim thereto; but
Landlord shall cooperate with Tenant, without cost to Landlord, to recover
compensation for damage to or taking of any Alterations, Tenant Improvements
paid for by Tenant from sources other than the Work Allowance, or for Tenant’s
moving costs. Tenant hereby waives the provisions of California Code of Civil
Procedures Section 1265.130 and any other similarly enacted statue, and the
provisions of this Section 16 shall govern in the case of such taking.

17. ASSIGNMENT OR SUBLEASE:

A. Consent by Landlord: Except as specifically provided in this Section 17,
Tenant may not assign, sublet, hypothecate, or allow a third party to use the
Premises without the express written consent of Landlord. In the event Tenant
desires to assign this Lease or any interest herein including, without
limitation, a pledge, mortgage or other hypothecation, or sublet the Premises or
any part thereof, Tenant shall deliver to Landlord (i) executed counterparts of
any agreement and of all ancillary agreements with the proposed
assignee/subtenant, (ii) current financial statements of the transferee covering
the preceding three years, (iii) the nature of the proposed transferee’s
business to be carried on in the Premises and (iv) a current financial statement
of Tenant. Landlord may condition its approval of any Transfer to a
certification from both Tenant and the proposed transferee of all consideration
to be paid to Tenant in connection with such Transfer. At Landlord’s request,
Tenant shall also provide additional information reasonably required by Landlord
to determine whether it will consent to the proposed assignment or sublease.
Landlord shall have a thirty (30) day period following receipt of all the

 

Page 15



--------------------------------------------------------------------------------



 

foregoing within which to notify Tenant in writing that Landlord elects to: (i)
terminate this Lease as to the space so affected as of the date so specified by
Tenant, in which case Tenant will be relieved of all further obligations as to
such space; (ii) permit Tenant to assign or sublet such space to the named
assignee/ subtenant on the terms and conditions set forth in the notice; or
(iii) refuse consent. If Landlord should fail to notify Tenant in writing of
such election within the 30-day period, Landlord shall be deemed to have elected
option (ii) above. In the event Landlord elects option (i) above, this Lease
shall expire with respect to such part of the Premises on the date upon which
the proposed sublease was to commence, and from such date forward, Base Monthly
Rent and Tenant’s Allocable Share of all other costs and charges shall be
adjusted based upon the proportion that the rentable area of the Premises
remaining bears to the total rentable area of the Premises. In the event
Landlord elects option (ii) above, Landlord’s written consent to the proposed
assignment or sublease shall not be unreasonably withheld, provided and upon the
condition that: (i) the proposed assignee or subtenant is engaged in a business
that is limited to the use expressly permitted under this Lease; (ii) the
proposed assignee or subtenant is a company with sufficient financial worth and
management ability to undertake the financial obligation of this Lease and
Landlord has been furnished with reasonable proof thereof; (iii) the proposed
assignment or sublease is in form reasonably satisfactory to Landlord; (iv) the
amount of the aggregate rent to be paid by the proposed subtenant is not less
than the then current “Fair Market Rental” as defined in Section 18.A below; (v)
Tenant reimburses Landlord on demand for any costs that may be incurred by
Landlord in connection with said assignment or sublease, including the costs of
making investigations as to the acceptability of the proposed assignee or
subtenant and legal costs incurred in connection with the granting of any
requested consent; and (vi) Tenant shall not have advertised or publicized in
any way the availability of the Premises without prior notice to Landlord. In
the event all or any one of the foregoing conditions are not satisfied, Landlord
shall be considered to have acted reasonably if it withholds its consent.

B. Assignment or Subletting Consideration: Any rent or other economic
consideration realized by Tenant under any sublease and assignment, in excess of
the rent payable hereunder and reasonable subletting and assignment costs, shall
be divided and paid fifty percent (50%) to Landlord and fifty percent (50%) to
Tenant. Tenant’s obligation to pay over Landlord’s portion of the consideration
constitutes an obligation for additional rent hereunder. The above provisions

relating to Landlord’s right to terminate the Lease and relating to the
allocation of bonus rent are independently negotiated terms of the Lease which
constitute a material inducement for the Landlord to enter into the Lease, and
are agreed by the parties to be commercially reasonable. No assignment or
subletting by Tenant shall relieve it of any obligation under this Lease. Any
assignment or subletting which conflicts with the provisions hereof shall be
void.

C. No Release: Any assignment or sublease shall be made only if and shall not be
effective until the assignee or subtenant shall execute, acknowledge, and
deliver to Landlord an agreement, in form and substance satisfactory to
Landlord, whereby the assignee or subtenant shall assume all the obligations of
this Lease on the part of Tenant to be performed or observed and shall be
subject to all the covenants, agreements, terms, provisions and conditions in
this Lease. Notwithstanding any such sublease or assignment and the acceptance
of rent by Landlord from any subtenant or assignee, Tenant and any guarantor
shall remain fully liable for the payment of Base Monthly Rent and additional
rent due, and to become due hereunder, for the performance of all the covenants,
agreements, terms, provisions and conditions contained in this Lease on the part
of Tenant to be performed and for all acts and omissions of any licensee,
subtenant, assignee or any other person claiming under or through any subtenant
or assignee that shall be in violation of any of the terms and conditions of
this Lease, and any such violation shall be deemed a violation by Tenant. Tenant
shall indemnify, defend and hold Landlord harmless from and against all losses,
liabilities, damages, costs and expenses (including reasonable attorney fees)
resulting from any claims that may be made against Landlord by any real estate
brokers or other persons claiming compensation in connection with the proposed
assignment or sublease.

D. Reorganization of Tenant: The provisions of this Section 17.D shall apply if
Tenant is a corporation and: (i) there is a dissolution, merger, consolidation,
or other reorganization of or affecting Tenant, where Tenant is not the
surviving corporation, or (ii) there is a sale or transfer to one person or
entity (or to any group of related persons or entities) of stock possessing more
than 50% of the total combined voting power of all classes of Tenant’s capital
stock issued, outstanding and entitled to vote for the election of directors,
and after such sale or transfer of stock Tenant’s stock is no longer publicly
traded. In a transaction under clause (i) the surviving corporation shall
promptly execute and deliver to Landlord an agreement in form reasonably
satisfactory to Landlord under which such corporation

 

Page 16



--------------------------------------------------------------------------------



 

assumes the obligations of Tenant hereunder, and in a transaction under clause
(ii) the transferee shall promptly execute and deliver to Landlord an agreement
in form reasonably satisfactory to Landlord under which such transferee assumes
the obligations of Tenant to the extent accruing after such transferee’s
acquisition of Tenant’s stock possessing more than 50% of the total combined
voting of all classes of Tenant’s capital stock issued, outstanding and entitled
to vote for the election of directors.

E. Permitted Transfers: Notwithstanding anything contained in this Section 17,
so long as Tenant otherwise complies with the provisions of this Article, Tenant
may enter into any of the following transfers (a “Permitted Transfer”) without
Landlord’s prior consent, and Landlord shall not be entitled to terminate the
Lease or to receive any part of any subrent resulting therefrom that would
otherwise be due pursuant to Sections 17.A and 17.B. Tenant may sublease all or
part of the Premises or assign its interest in this Lease to (i) any corporation
which controls, is controlled by, or is under common control with the original
Tenant to this Lease by means of an ownership interest of more than 50%; (ii) a
corporation which results from a merger, consolidation or other reorganization
in which Tenant is not the surviving corporation, so long as the surviving
corporation has a net worth at the time of such assignment that is equal to or
greater than the net worth of Tenant immediately prior to such transaction; and
(iii) a corporation which purchases or otherwise acquires all or substantially
all of the assets of Tenant so long as such acquiring corporation has a net
worth at the time of such assignment that is equal to or greater than the net
worth of Tenant immediately prior to such transaction.

F. Effect of Default: In the event of Tenant’s default, Tenant hereby assigns
all rents due from any assignment or subletting to Landlord not to exceed the
amount of such default as security for performance of its obligations under this
Lease, and Landlord may collect such rents as Tenant’s Attorney-in-Fact, except
that Tenant may collect such rents unless a default occurs as described in
Section 13 above. A Lease termination due to Tenant’s default shall not
automatically terminate an assignment or sublease then in existence; rather at
Landlord’s election, such assignment or sublease shall survive the Lease
termination, the assignee or subtenant shall attorn to Landlord, and Landlord
shall undertake the obligations of Tenant under the sublease or assignment;
except that Landlord shall not be liable for prepaid rent, security deposits or
other defaults of Tenant to the subtenant or assignee, or for any acts or
omissions of Tenant and Tenant’s Agents.

G. Conveyance by Landlord: As used in this Lease, the term “Landlord” is defined
only as the owner for the time being of the Premises, so that in the event of
any sale or other conveyance of the Premises or in the event of a master lease
of the Premises, Landlord shall be entirely freed and relieved of all its
covenants and obligations hereunder, and it shall be deemed and construed,
without further agreement between the parties and the purchaser at any such sale
or the master tenant of the Premises, that the purchaser or master tenant of the
Premises has assumed and agreed to carry out any and all covenants and
obligations of Landlord hereunder. Such transferor shall transfer and deliver
Tenant’s security deposit to the purchaser at any such sale or the master tenant
of the Premises, and thereupon the transferor shall be discharged from any
further liability in reference thereto.

F. Successors and Assigns: Subject to the provisions this Section 17, the
covenants and conditions of this Lease shall apply to and bind the heirs,
successors, executors, administrators and assigns of all parties hereto; and all
parties hereto shall be jointly and severally liable hereunder.

18. OPTION TO EXTEND THE LEASE TERM:

A. Grant and Exercise of Option: Landlord grants to Tenant, subject to the terms
and conditions set forth in this Section 18.A, one (1) option (the “Option”) to
extend the Lease Term for an additional term (the “Option Term”). The Option
Term shall be for a period of sixty (60) months and shall be exercised, if at
all, by written notice to Landlord no earlier than eighteen (18) months prior to
the Expiration Date but no later than twelve (12) months prior to the Expiration
Date, time being of the essence for the giving of such notice. If Tenant
exercises the Option, all of the terms, covenants and conditions of this Lease
except this Section shall apply during the Option Term as though the expiration
date of the Option Term was the date originally set forth herein as the
Expiration Date, provided that Base Monthly Rent for the Premises payable by
Tenant during the Option Term shall be the greater of (i) One Hundred Thirty
Five Thousand and No/100 Dollars ($135,000.00), and (ii) ninety five percent
(95%) of the Fair Market Rental as hereinafter defined. Notwithstanding anything
herein to the contrary, if Tenant is in monetary or material non-monetary
default under any of the terms, covenants or conditions of this Lease either at
the time Tenant exercises the Option or at any time thereafter prior to the
commencement date of the Option Term, Landlord shall have, in addition to all of
Landlord’s other rights and remedies provided in this Lease, the right to
terminate the Option upon notice to

 

Page 17



--------------------------------------------------------------------------------



 

Tenant, in which event the expiration date of this Lease shall be and remain the
Expiration Date. As used herein, the term “Fair Market Rental” is defined as the
rental and all other monetary payments, including any escalations and
adjustments thereto (including without limitation Consumer Price Indexing) that
Landlord could obtain during the Option Term from a third party desiring to
lease the Premises, based upon the current use and other potential uses of the
Premises, as determined by the rents then being obtained for new leases of space
comparable in age and quality to the Premises in the locality of the Building.
Fair Market Rental shall further take into account that Tenant is in occupancy
and making functional use of the Premises in its then existing condition. Fair
Market Rental shall additionally include only value of the 67,000 sf of land
associated with Building Addition and shall exclude the balance of the value of
Building Addition if such addition has been constructed by Tenant. The
appraisers shall be instructed that the foregoing five percent (5%) discount is
intended to reduce comparable rents which include (i) brokerage commissions,
(ii) tenant improvement allowances, and (iii) vacancy costs, to account for the
fact that Landlord will not suffer such costs in the event Tenant exercises its
Option.

B. Determination of Fair Market Rental: If Tenant exercises the Option, Landlord
shall send Tenant a notice setting forth the Fair Market Rental for the Option
Term within thirty (30) days following the Exercise Date. If Tenant disputes
Landlord’s determination of Fair Market Rental for the Option Term, Tenant
shall, within thirty (30) days after the date of Tenant’s receipt of Landlord’s
notice setting forth Fair Market Rental for the Option Term, send to Landlord a
notice stating that Tenant either elects to terminate its exercise of the
Option, in which event the Option shall lapse and this Lease shall terminate on
the Expiration Date, or that Tenant disagrees with Landlord’s determination of
Fair Market Rental for the Option Term and elects to resolve the disagreement as
provided in Section 18.C below. If Tenant does not send Landlord a notice as
provided in the previous sentence, Landlord’s determination of Fair Market
Rental shall be the basis for determining the Base Monthly Rent payable by
Tenant during the Option Term. If Tenant elects to resolve the disagreement as
provided in Section 18.C and such procedures are not concluded prior to the
commencement date of the Option Term, Tenant shall pay to Landlord as Base
Monthly Rent the Fair Market Rental as determined by Landlord in the manner
provided above. If the Fair Market Rental as finally determined pursuant to
Section 18.C is greater than Landlord’s determination, Tenant shall pay Landlord
the difference between the

amount paid by Tenant and ninety five percent (95%) of the Fair Market Rental as
so determined in Section 18.C within thirty (30) days after such determination.
If the Fair Market Rental as finally determined in Section 18.C is less than
Landlord’s determination, the difference between the amount paid by Tenant and
the Fair Market Rental as so determined in Section 18.C shall be credited
against the next installments of rent due from Tenant to Landlord hereunder.

C. Resolution of a Disagreement over the Fair Market Rental: Any disagreement
regarding Fair Market Rental shall be resolved as follows:

1. Within thirty (30) days after Tenant’s response to Landlord’s notice setting
forth the Fair Market Rental, Landlord and Tenant shall meet at least two (2)
times at a mutually agreeable time and place, in an attempt to resolve the
disagreement.

2. If within the 30-day period referred to above, Landlord and Tenant cannot
reach agreement as to Fair Market Rental, each party shall select one appraiser
to determine Fair Market Rental. Each such appraiser shall arrive at a
determination of Fair Market Rental and submit their conclusions to Landlord and
Tenant within thirty (30) days after the expiration of the 30-day consultation
period described above.

3. If only one appraisal is submitted within the requisite time period, it shall
be deemed as Fair Market Rental. If both appraisals are submitted within such
time period and the two appraisals so submitted differ by less than ten percent
(10%), the average of the two shall be deemed as Fair Market Rental. If the two
appraisals differ by more than 10%, the appraisers shall immediately select a
third appraiser who shall, within thirty (30) days after his selection, make and
submit to Landlord and Tenant a determination of Fair Market Rental. This third
appraisal will then be averaged with the closer of the two previous appraisals
and the result shall be Fair Market Rental.

4. All appraisers specified pursuant to this Section shall be members of the
American Institute of Real Estate Appraisers with not less than ten (10) years
experience appraising office and industrial properties in the Santa Clara
Valley. Each party shall pay the cost of the appraiser selected by such party
and one-half of the cost of the third appraiser.

D. Personal to Tenant: All Options provided to Tenant in this Lease are personal
and granted to Symbol Technologies, Inc. and are not exercisable by any third
party should Tenant assign or sublet all or a portion of its rights under this
Lease, unless Landlord

 

Page 18



--------------------------------------------------------------------------------



 

consents to permit exercise of any option by any assignee or subtenant, in
Landlord’s sole and absolute discretion. In the event Tenant has multiple
options to extend this Lease, a later option to extend the Lease cannot be
exercised unless the prior option has been so exercised.

19. GENERAL PROVISIONS:

A. Attorney’s Fees: In the event a suit or alternative form of dispute
resolution is brought for the possession of the Premises, for the recovery of
any sum due hereunder, to interpret the Lease, or because of the breach of any
other covenant herein; then the losing party shall pay to the prevailing party
reasonable attorney’s fees including the expense of expert witnesses,
depositions and court testimony as part of its costs which shall be deemed to
have accrued on the commencement of such action. The prevailing party shall also
be entitled to recover all costs and expenses including reasonable attorney’s
fees incurred in enforcing any judgment or award against the other party. The
foregoing provision relating to post-judgment costs is severable from all other
provisions of this Lease.

B. Authority of Parties: Tenant represents and warrants that it is duly formed
and in good standing, and is duly authorized to execute and deliver this Lease
on behalf of said corporation, in accordance with a duly adopted resolution of
the Board of Directors of said corporation or in accordance with the by-laws of
said corporation, and that this Lease is binding upon said corporation in
accordance with its terms. At Landlord’s request, Tenant shall provide Landlord
with corporate resolutions or other proof in a form acceptable to Landlord,
authorizing the execution of the Lease.

C. Brokers: Tenant represents it has not utilized or contacted a real estate
broker or finder with respect to this Lease other than Colliers Parrish which
shall be paid in its entirety by Landlord and Tenant agrees to indemnify, defend
and hold Landlord harmless against any claim, cost, liability or cause of action
asserted by any other broker or finder claiming through Tenant.

D. Choice of Law: This Lease shall be governed by and construed in accordance
with California law. Venue shall be Santa Clara County.

E. Dispute Resolution: Landlord and Tenant and any other party that may become a
party to this Lease or be deemed a party to this Lease including any subtenants
agree that, except for any claim by Landlord for unlawful detainer or any claim
within the jurisdiction of the small claims court (which for such

claims the parties agree shall be the sole court of competent jurisdiction), any
controversy, dispute, or claim of whatever nature arising out of, in connection
with or in relation to the interpretation, performance or breach of this Lease,
including any claim based on contract, tort, or statute, shall be resolved at
the request of any party to this agreement through a two-step dispute resolution
process administered by J. A. M. S. or another judicial mediation service
mutually acceptable to the parties located in Santa Clara County. The dispute
resolution process shall involve first, mediation, followed, if necessary, by
final and binding arbitration administered by and in accordance with the then
existing rules and practices of J. A. M. S. or other judicial mediation service
selected. In the event of any dispute subject to this provision, either party
may initiate a request for mediation and the parties shall use reasonable
efforts to promptly select a J. A. M. S. mediator and commence the mediation. In
the event the parties are not able to agree on a mediator within thirty (30)
days, J. A. M. S. or another judicial mediation service mutually acceptable to
the parties shall appoint a mediator. The mediation shall be confidential and in
accordance with California Evidence Code § 1152.5. The mediation shall be held
in Santa Clara County and in accordance with the existing rules and practice of
J. A. M. S. (or other judicial and mediation service selected). The parties
shall use reasonable efforts to conclude the mediation within sixty (60) days of
the date of either party’s request for mediation. The mediation shall be held
prior to any arbitration or court action (other than a claim by Landlord for
unlawful detainer or any claim within the jurisdiction of the small claims court
which are not subject to this mediation/arbitration provision and may be filed
directly with a court of competent jurisdiction). Should the prevailing party in
any dispute subject to this Section 19.E attempt an arbitration or a court
action before attempting to mediate, THE PREVAILING PARTY SHALL NOT BE ENTITLED
TO ATTORNEY’S FEES THAT MIGHT OTHERWISE BE AVAILABLE TO THEM IN A COURT ACTION
OR ARBITRATION AND IN ADDITION THERETO, THE PARTY WHO IS DETERMINED BY THE
ARBITRATOR TO HAVE RESISTED MEDIATION, SHALL BE SANCTIONED BY THE ARBITRATOR OR
JUDGE.

If a mediation is conducted but is unsuccessful, it shall be followed by final
and binding arbitration administered by and in accordance with the then existing
rules and practices of J. A. M. S. or the other judicial and mediation service
selected, and judgment upon any award rendered by the arbitrator(s) may be
entered by any state or federal court having jurisdiction thereof. The parties
to the arbitration shall have those

 

Page 19



--------------------------------------------------------------------------------



 

rights of discovery that the arbitrator(s) deem necessary (after application to
the arbitrator(s)) to a full and fair hearing of the matter. However, in no
event shall the parties be entitled to propound interrogatories or request for
admissions during the arbitration process. The arbitrator shall be a retired
judge or a licensed California attorney. The venue for any such arbitration or
mediation shall be in Santa Clara County, California.

F. Entire Agreement: This Lease and the exhibits attached hereto contains all of
the agreements and conditions made between the parties hereto and may not be
modified orally or in any other manner other than by written agreement signed by
all parties hereto or their respective successors in interest. This Lease
supersedes and revokes all previous negotiations, letters of intent, lease
proposals, brochures, agreements, representations, promises, warranties, and
understandings, whether oral or in writing, between the parties or their
respective representatives or any other person purporting to represent Landlord
or Tenant.

G. Entry by Landlord: Upon prior notice to Tenant and subject to Tenant’s
reasonable security regulations, Tenant shall permit Landlord and his agents to
enter into and upon the Premises at all reasonable times, and without any rent
abatement or reduction or any liability to Tenant for any loss of occupation or
quiet enjoyment of the Premises thereby occasioned, for the following purposes;
(i) inspecting and maintaining the Premises; (ii) making repairs, alterations or
additions to the Premises; (iii) erecting additional building(s) and
improvements on the land where the Premises are situated or on adjacent land
owned by Landlord; and (iv) performing any obligations of Landlord under the
Lease including remediation of hazardous materials if determined to be the
responsibility of Landlord. Tenant shall permit Landlord and his agents, at any
time within one hundred eighty (180) days prior to the Expiration Date (or at
any time during the Lease if Tenant is in default hereunder), to place upon the
Premises “For Lease” signs and exhibit the Premises to real estate brokers and
prospective tenants at reasonable hours.

H. Estoppel Certificates: At any time during the Lease Term, Tenant shall,
within ten (10) days following Tenant’s receipt of written notice from Landlord,
execute and deliver to Landlord a written statement certifying, if true, the
following: (i) that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification); (ii) the date to which
rent and other charges are paid in advance, if any; (iii) acknowledging that
there are not, to Tenant’s knowledge, any uncured defaults on Landlord’s part
hereunder (or specifying such defaults

if they are claimed); and (iv) such other information as Landlord may reasonably
request. Any such statement may be conclusively relied upon by any prospective
purchaser or encumbrancer of Landlord’s interest in the Premises. Tenant’s
failure to deliver such statement within such time shall be conclusive upon the
Tenant that this Lease is in full force and effect without modification, except
as may be represented by Landlord, and that there are no uncured defaults in
Landlord’s performance. Tenant agrees to provide, within fifteen (15) days of
Tenant’s receipt of Landlord’s written request, Tenant’s most recent three (3)
years of audited financial statements for Landlord’s use in financing the
Premises or Landlord’s interest therein.

I. Exhibits: All exhibits referred to are attached to this Lease and
incorporated by reference.

J. Interest: All rent due hereunder, if not paid when due, shall bear interest
at the rate of the Reference Rate published by Bank of America, San Francisco
Branch, plus two percent (2%) per annum from that date until paid in full
(“Agreed Interest Rate”). This provision shall survive the expiration or sooner
termination of the Lease. Despite any other provision of this Lease, the total
liability for interest payments shall not exceed the limits, if any, imposed by
the usury laws of the State of California. Any interest paid in excess of those
limits shall be refunded to Tenant by application of the amount of excess
interest paid against any sums outstanding in any order that Landlord requires.
If the amount of excess interest paid exceeds the sums outstanding, the portion
exceeding those sums shall be refunded in cash to Tenant by Landlord. To
ascertain whether any interest payable exceeds the limits imposed, any
non-principal payment(including late charges) shall be considered to the extent
permitted by law to be an expense or a fee, premium, or penalty rather than
interest.

K. Modifications Required by Lender: If any Lender of Landlord or ground lessor
of the Real Property Requires a modification of this Lease that will not
increase Tenant’s cost or expense or materially or adversely change Tenant’s
rights and obligations, this Lease shall be so modified and Tenant shall execute
whatever documents are required and deliver them to Landlord within fifteen (15)
days after Tenant’s receipt of Landlord’s written request.

L. No Presumption Against Drafter: Landlord and Tenant understand, agree and
acknowledge that this Lease has been freely negotiated by both parties; and that
in any controversy, dispute, or contest over the meaning, interpretation,
validity, or enforceability of

 

Page 20



--------------------------------------------------------------------------------



 

this Lease or any of its terms or conditions, there shall be no inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party presumption, or conclusion drawn whatsoever against either party by
virtue of that party having drafted this Lease or any portion thereof.

M. Notices: All notices, demands, requests, or consents required to be given
under this Lease shall be sent in writing by U.S. certified mail, return receipt
requested, or by personal delivery addressed to the party to be notified at the
address for such party specified in Section 1 of this Lease, or to such other
place as the party to be notified may from time to time designate by at least
fifteen (15) days prior notice to the notifying party. When this Lease requires
service of a notice, that notice shall replace rather than supplement any
equivalent or similar statutory notice, including any notices required by Code
of Civil Procedure Section 1161 or any similar or successor statute, when a
statute requires service of a notice in a particular manner, service of that
notice (or a similar notice required by this lease) shall replace and satisfy
the statutory service-of-notice procedures, including those required by Code of
Civil Procedure Section 1162 or any similar or successor statute.

N. Property Management: In addition, Tenant agrees to pay Landlord along with
the expenses to be reimbursed by Tenant a monthly fee for management services
rendered by either Landlord or a third party manager engaged by Landlord (which
may be a party affiliated with Landlord), in the amount of three percent (3%) of
the Base Monthly Rent.

O. Rent: All monetary sums due from Tenant to Landlord under this Lease,
including, without limitation those referred to as “additional rent”, shall be
deemed as rent.

P. Representations: Tenant acknowledges that neither Landlord nor any of its
employees or agents have made any agreements, representations, warranties or
promises with respect to the Premises or with respect to present or future
rents, expenses, operations, tenancies or any other matter. Except as herein
expressly set forth herein, Tenant relied on no statement of Landlord or its
employees or agents for that purpose.

Q. Rights and Remedies: All rights and remedies hereunder are cumulative and not
alternative to the extent permitted by law, and are in addition to all other
rights and remedies in law and in equity.

R. Severability: If any term or provision of this Lease is held unenforceable or
invalid by a court of competent jurisdiction, the remainder of the Lease shall
not be invalidated thereby but shall be enforceable in accordance with its
terms, omitting the invalid or unenforceable term.

S. Submission of Lease: Submission of this document for examination or signature
by the parties does not constitute an option or offer to lease the Premises on
the terms in this document or a reservation of the Premises in favor of Tenant.
This document is not effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant.

T. Subordination: This Lease is subject and subordinate to ground and underlying
leases, mortgages and deeds of trust (collectively “Encumbrances”) which may now
affect the Premises, to any covenants, conditions or restrictions of record, and
to all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, if the holder or holders of any such Encumbrance
(“Holder”) require that this Lease be prior and superior thereto, within seven
(7) days after Tenant’s receipt of a written request of Landlord, Tenant shall
execute, have acknowledged and deliver all documents or instruments, in the form
presented to Tenant, which Landlord or Holder deems necessary or desirable for
such purposes. Landlord shall have the right to cause this Lease to be and
become and remain subject and subordinate to any and all Encumbrances which are
now or may hereafter be executed covering the Premises or any renewals,
modifications, consolidations, replacements or extensions thereof, for the full
amount of all advances made or to be made thereunder and without regard to the
time or character of such advances, together with interest thereon and subject
to all the terms and provisions thereof; provided only, that in the event of
termination of any such lease or upon the foreclosure of any such mortgage or
deed of trust, Holder agrees to recognize Tenant’s rights under this Lease as
long as Tenant is not then in default and continues to pay Base Monthly Rent and
additional rent and observes and performs all required provisions of this Lease.
Within ten (10) days after Tenant’s receipt of Landlord’s written request,
Tenant shall execute any documents required by Landlord or the Holder to make
this Lease subordinate to any lien of the Encumbrance. If Tenant fails to do so,
then in addition to such failure constituting a default by Tenant, it shall be
deemed that

 

Page 21



--------------------------------------------------------------------------------



 

this Lease is so subordinated to such Encumbrance. Notwithstanding anything to
the contrary in this Section, Tenant hereby attorns and agrees to attorn to any
entity purchasing or otherwise acquiring the Premises at any sale or other
proceeding or pursuant to the exercise of any other rights, powers or remedies
under such encumbrance.

U. Survival of Indemnities: All indemnification, defense, and hold harmless
obligations of Landlord and Tenant under this Lease shall survive the expiration
or sooner termination of the Lease.

V. Time: Time is of the essence hereunder.

W. This paragraph intentionally left blank

X. Waiver of Right to Jury Trial: Landlord and Tenant waive their respective
rights to trial by jury of any contract or tort claim, counterclaim,
cross-complaint, or cause of action in any action, proceeding, or hearing
brought by either party against the other on any matter arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant, or
Tenant’s use or occupancy of the Premises, including any claim of injury or
damage or the enforcement of any remedy under any current or future law,
statute, regulation, code, or ordinance.

 

 



 

Page 22

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the day and
year first above written.

 

Landlord: SOBRATO LAND HOLDINGS

 

Tenant: SYMBOL TECHNOLOGIES, INC.

a California Limited Partnership

 

a Delaware Corporation

 

 

 

By:

 

/s/ John M. Sobrato

 

By:

 

/s/ Brian T. Burke

 

 

John M. Sobrato

 

 

 

Brian T. Burke

Its:

 

General Partner

 

Its:

 

Senior VP.

 

 

 

 



 

--------------------------------------------------------------------------------



 

10600 North De Anza Blvd.

 

408.446.0700

Suite 200

 

Facsimile: 408.446.0583

Cupertino, CA 95014-2075

 

www.sobrato.com

 

[g201709131905356012809.jpg]

FIRST AMENDMENT TO LEASE

This first amendment to lease (“Amendment”) is made this 13th day of August,
1999 (“Effective Date”) by and between SOBRATO LAND HOLDINGS, a California
limited partnership having an address at 10600 N. De Anza Blvd., Suite 200,
Cupertino, California 95014 (“Landlord”) and SYMBOL TECHNOLOGIES, INC., a
Delaware corporation having its principal place of business at One Symbol Plaza,
Holtsville, NY 11742-1300 (“Tenant”).

WITNESSETH

WHEREAS Landlord and Tenant entered into a lease dated August 24, 1998, (the
“Lease”) for the premises (“Premises”) located at 6480 Via Del Oro San Jose,
California; and

WHEREAS Landlord and Tenant wish to document the Commencement Date and extend
the Lease Term by several weeks;

NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties, the Lease
is amended as of the Effective Date as follows:

1.

The Commencement Date of the Lease is agreed by the Parties to be the date of
August 13, 1999. Tenant has previously paid Landlord the rent for the first
month of the Lease Term pursuant to the terms of the Lease.

2.

Notwithstanding the terms of the Lease, the Expiration Date of the Lease is
agreed by the Parties to be the date of August 31, 2009.

3.

All defined terms shall have the same meanings as in the Lease, except as
otherwise stated in this Amendment.

4.

Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof shall remain unmodified and in full force and effect. In the
event of any conflict or inconsistency between the terms and provisions of this
First Amendment and the terms and provisions of the Lease, the terms and
provisions of this First Amendment shall prevail.

IN WITNESS WHEREOF, the parties hereto have set their hands to this Amendment as
of the day and date first above written.

 

Landlord

 

Tenant

SOBRATO LAND HOLDINGS

 

SYMBOL TECHNOLOGIES, INC.

a California limited partnership

 

a Delaware Corporation

 

 

 

By:

 

/s/ John M. Sobrato

 

By:

 

/s/ Brian T. Burke

Its:

 

General Partner

 

Its:

 

SENIOR VP

 

 

 

 

--------------------------------------------------------------------------------



 

SECOND AMENDMENT TO LEASE

This second amendment to lease (“Amendment”) is made this 13th day of August,
1999 (“Effective Date”) by and between Sobrato Land Holdings a California
limited partnership having an address at 10600 N. De Anza Blvd., Suite 200,
Cupertino, California 95014 (“Landlord”) and Symbol Technologies, Inc., a
Delaware corporation having its principal place of business at One Symbol Plaza,
Holtsville, New York 11742-1300 (“Tenant”).

WITNESSETH

WHEREAS Landlord and Tenant entered into a lease dated August 24, 1998, and a
first amendment to lease dated August 13, 1999 (the “Lease”) for the premises
(“Premises”) located at 6480 Via Del Oro, California; and

WHEREAS Landlord and Tenant wish to modify the square footage of the building,
the monthly rent and the work allowance

NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties, the Lease
is amended as of the Effective Date as follows:

1.

The square footage of the premises has been measured following completion of
construction and has been determined to be 102,139 square feet pursuant to
paragraph 2.B of the Lease.

2.

The initial Base Monthly Rent shall be increased based on the final square
footage to $137,887.65, subject to further increase pursuant to Sections 4.B and
7.B

3.

The Work Allowance based on the final square footage shall be increased to
$3,268,448.00

4.

All defined terms shall have the same meanings as in the Lease, except as
otherwise stated in this Amendment.

5.

Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof shall remain unmodified and in full force and effect. In the
event of any conflict or inconsistency between the terms and provisions of this
Second Amendment and the terms and provisions of the Lease, the terms and
provisions of this Second Amendment shall prevail.

IN WITNESS WHEREOF, the parties hereto have set their hands to this Amendment as
of the day and date first above written.

 

Landlord

 

Tenant

Sobrato Land Holdings,

 

Symbol Technologies, Inc.,

a California limited partnership

 

a Delaware Corporation

 

 

 

By:

 

/s/ John M. Sobrato

 

By:

 

/s/ Brian T. Burke

 

 

John M. Sobrato

 

 

 

BRIAN T. BURKE

Its:

 

General Partner

 

Its:

 

SENIOR VP

 

 



 

--------------------------------------------------------------------------------



 

10600 North De Anza Blvd.

408. 446. 0700

Suite 200

Facsimile: 408. 446. 0583

Cupertino, CA 95014-2075

www.sobrato.com

 

[g201709131905361322810.jpg]

THIRD AMENDMENT TO LEASE

This third amendment to lease (“Amendment”) is made this 8th day of April, 2008
(“Effective Date”) by and between Sobrato Land Holdings, a California limited
partnership having an address at 10600 N. De Anza Blvd., Suite 200, Cupertino,
California 95014 (“Landlord”) and Symbol Technologies, Inc., a Delaware
corporation and Motorola Inc., a Delaware corporation, jointly as tenants, both
having their principal place of business at 1303 E. Algonquin Road, Schaumburg,
IL 60196 (“Tenant”).

WITNESSETH

WHEREAS Landlord and Symbol Technologies, Inc. entered into a lease dated August
24, 1998 (the “Lease”) for the building of 102,139 rentable square feet located
at 6480 Via Del Oro in San Jose, California (“Premises”); and

WHEREAS Landlord and Tenant entered into a First Amendment to Lease and a Second
Amendment to Lease both dated August 13, 1999; and

WHEREAS Motorola, Inc. joined Symbol Technologies Inc. as tenant under the Lease
and became jointly and severally liable with Symbol for the performance of all
obligations, agreements, covenants, indemnities and other undertakings on the
part of the Tenant that are incurred or accrue from and after January 9, 2007.

WHEREAS effective with the date of this Amendment, Landlord and Tenant wish to
modify the Lease to: (i) extend the Lease Term; (ii) specify the Base Monthly
Rent schedule for the remainder of Lease Term and during the extension term
(iii) cancel Tenant’s obligation to provide a Security Deposit; and (iv) provide
Tenant with an additional option to renew.

NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties, the Lease
is amended as of the Effective Date as follows:

 

1.

The Lease Term is extended for sixty (60) months from August 31, 2009; resulting
in a revised Lease Expiration Date of August 31, 2014.

 

2.

The Base Monthly Rent schedule for the Premises is a follows:

 

05/01/2008 through 08/31/2008

 

$145,635 per month

09/01/2008 through 08/31/2009

 

$149,685 per month

09/01/2009 through 08/31/2010

 

$153,857 per month

09/01/2010 through 08/31/2011

 

$158,153 per month

09/01/2011 through 08/31/2012

 

$162,579 per month

09/01/2012 through 08/31/2013

 

$167,137 per month

09/01/2013 through 08/31/2014

 

$171,832 per month

 

 

 

--------------------------------------------------------------------------------



 

 

3.

Upon execution of this Amendment Landlord shall no longer require Tenant to
provide a Security Deposit and Paragraph 4(D) is hereby deleted. Landlord shall
return to Tenant the Security Deposit documentation or cash in its possession
together with the executed third Amendment.

 

4.

Section 18 of the Lease entitled “Option to Extend The Lease Term” shall
continue to apply and Tenant is hereby granted an additional option to renew and
extend the Lease pursuant to the terms of Section 18, except that Section 18D
shall be amended to include Motorola, Inc. as well as Symbol Technologies, Inc.

 

5.

All defined terms shall have the same meanings as in the Lease, except as
otherwise stated in this Amendment.

 

6.

Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof shall remain unmodified and in full force and effect. In the
event of any conflict or inconsistency between the terms and provisions of this
First Amendment and the terms and provisions of the Lease, the terms and
provisions of this First Amendment shall prevail.

IN WITNESS WHEREOF, the parties hereto have set their hands to this Amendment as
of the day and date first above written.

 

Landlord

Sobrato Development Companies #871

a California limited partnership

By:

 

/s/ John M. Sobrato

Print Name:

 

John M. Sobrato

Its:

 

General Partner

 

Tenant

Symbol Technologies, Inc.

a Delaware corporation

By:

 

/s/ Terry Rieth

Print Name:

 

TERRY RIETH

Its:

 

SENIOR AIRECTOR

 

 

REAL ESTATE OPERATION

 

Motorola, Inc.

[g201709131905365072811.jpg]

 

a Delaware corporation

 

By:

 

/s/ Terry Rieth

Print Name:

 

TERRY RIETH

Its:

 

SENIOR AIRECTOR

 

 

REAL ESTATE OPERATION

 

 

 

Page 2

--------------------------------------------------------------------------------



 

FOURTH AMENDMENT TO LEASE

This fourth amendment to lease (“Amendment”) is made this 22 day of November,
2011 (“Effective Date”) by and between SI 25, a Limited Liability Company as
successor in interest to Sobrato Land Holdings having an address at 10600 N. De
Anza Blvd., Suite 200, Cupertino, California 95014 (“Landlord”) and Symbol
Technologies, Inc., a Delaware corporation and Motorola Solutions Inc. (f/k/a
Motorola, Inc.), a Delaware corporation, jointly as tenants, both having their
principal place of business at 1303 E. Algonquin Road, Schaumburg, IL 60196
(“Tenant”).

WITNESSETH

WHEREAS Landlord and Symbol Technologies, Inc. entered into a lease dated August
24, 1998, as amended by a First Amendment to Lease and a Second Amendment to
Lease both dated August 13, 1999 and a Third Amendment to Lease dated April 8,
2008 (collectively, the “Lease”) for the building of 102,139 rentable square
feet located at 6480 Via Del Oro in San Jose, California (“Premises”); and

WHEREAS Motorola, Inc. joined Symbol Technologies Inc. as tenant under the Lease
and became jointly and severally liable with Symbol for the performance of all
obligations, agreements, covenants, indemnities and other undertakings on the
part of the Tenant that are incurred or accrue from and after January 9, 2007.

WHEREAS effective with the date of this Amendment, Landlord and Tenant wish to
modify the Lease to: (i) extend the Lease Term; (ii) specify the Base Monthly
Rent schedule for the remainder of Lease Term and during the Extension Term
(iii) provide Tenant a Work Allowance; and (iv) provide Tenant with an
additional option to renew.

NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties, the Lease
is amended as of the Effective Date as follows:

 

1.

The Lease Term is extended for sixty (60) months from August 31, 2014; resulting
in a revised Lease Expiration Date of August 31, 2019.

 

2.

The Base Monthly Rent schedule for the Premises is a follows:

 

09/01/2011 through 08/31/2012

 

$162,579 per month

09/01/2012 through 08/31/2013

 

$167,137 per month

09/01/2013 through 08/31/2014

 

$171,832 per month

09/01/2014 through 08/31/2015

 

$176,643 per month

09/01/2015 through 08/31/2016

 

$181,589 per month

09/01/2016 through 08/31/2017

 

$186,674 per month

09/01/2017 through 08/31/2018

 

$191,901 per month

09/01/2018 through 08/31/2019

 

$197,274 per month

 

 

3.

In connection with this Lease Amendment Landlord shall provide Tenant a work
allowance in the amount of One Million Twenty One Thousand Three Hundred and
Ninety Dollars and no/00 ($1,021,390.00). Landlord shall pay Tenant within 30
days of Tenant submitting invoices to Landlord showing the work performed at the
Premises.

 

4.

Section 18 of the Lease entitled “Option to Extend The Lease Term” shall
continue to apply and Tenant is hereby granted and shall have one (1) option to
renew and extend the Lease pursuant to the terms of Section 18, except that
Section 18D shall be amended to include Motorola Solutions, Inc. as well as
Symbol Technologies, Inc.

 

5.

All defined terms shall have the same meanings as in the Lease, except as
otherwise stated in this Amendment.

 

6.

Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof shall remain unmodified and in full force and effect. In the
event of any conflict or inconsistency between the terms

 

--------------------------------------------------------------------------------



 

 

and provisions of this Fourth Amendment and the terms and provisions of the
Lease, the terms and provisions of this Fourth Amendment shall prevail.

IN WITNESS WHEREOF, the parties hereto have set their hands to this Amendment as
of the day and date first above written.

 

Landlord

SI 25

a Limited Liability Company

By:

 

/s/ John Michael Sobrato

Print Name:

 

John Michael Sobrato

Its:

 

General Partner

 

Tenant

Symbol Technologies, Inc.

a Delaware corporation

 

By:

 

/s/ Delmer Knipfer

Print Name:

 

Delmer Knipfer

Its:

 

Authorized Signatory

 

Motorola, Inc.

a Delaware corporation

 

By:

 

/s/ Delmer Knipfer

Print Name:

 

Delmer Knipfer

Its:

 

DIRECTOR, GLOBAL Real ESTATE

 




 

--------------------------------------------------------------------------------



 

ASSIGNMENT OF LEASE

 

THIS ASSIGNMENT OF LEASE is made and entered into as of the 28th day of October,
2016, by and between Zebra Technologies Corporation, a Delaware corporation
(hereinafter called “Assignor”) and Extreme Networks, Inc., a Delaware
corporation (hereinafter called “Assignee”).

 

WITNESSETH THAT:

 

WHEREAS, Assignor is the tenant of the premises located at 6480 Via del Oro, in
the City of San Jose, County of Santa Clara, State of California and more
particularly described in the hereinafter referred to Lease (“Premises”);

 

WHEREAS, Assignor leases the Premises from SI 25, LLC, a California limited
liability company (“Landlord”) pursuant to that certain Lease dated August 24,
1998 between Landlord’s predecessor in interest, Sobrato Land Holding, a
California limited partnership (“SLH”), and Assignor’s predecessor in interest,
Symbol Technologies, Inc., a Delaware corporation (“Symbol”), as amended by a
First Amendment to Lease and a Second Amendment to Lease both dated August 13,
1999 between SLH and Symbol, a Joinder signed by Motorola, Inc., a Delaware
corporation (“Motorola”) dated effective as of January 9, 2007, a Third
Amendment to Lease dated April 8, 2008 between SLH, as the landlord, and Symbol
and Motorola, as the tenant, and a Fourth Amendment to Lease dated November 22,
2011 between Landlord, as the landlord, and Symbol and Motorola, as the tenant
(as amended the “Lease”) a copy of the Lease being incorporated herein by
reference and attached hereto as Exhibit A;

 

WHEREAS, Landlord consented to the assignment of the Lease to Tenant pursuant to
a Landlord’s Consent To Assignment previously entered into by and among Symbol,
Motorola, Zebra and Landlord (the “Prior Assignment Consent”); and

 

WHEREAS, Assignor and Assignee desire that all of the rights of Assignor under
the Lease shall be assigned and transferred to Assignee;

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, as well as other good and valuable
consideration, the receipt and adequacy are hereby acknowledged, it is hereby
agreed by and between the parties as follows:

 

1.Assignor does hereby assign to Assignee all of its right, title, and interest
in and to the Lease, effective on the date hereof (the “Effective Date”).

 

2.Assignee hereby accepts the above assignment from Assignor, and agrees fully
and timely to satisfy, uphold, and perform all duties and obligations of
Assignor pursuant to the Lease, including, but not limited to, the payment of
rent as referenced therein, accruing from the Effective Date forward. Assignee
shall have no

 

--------------------------------------------------------------------------------



 

liability whatsoever for any payments due or other obligations which arose or
were required to be performed under the Lease prior to the Effective Date.

3.The parties acknowledge that Landlord holds a security deposit in the amount
of $0. As of the Effective Date, Assignor hereby assigns to Assignee all of
Assignor’s right, title, and interest in and to said amounts, and Assignee shall
reimburse Assignor in cash for same. Landlord shall apply said amounts towards
Assignee’s account or return any unearned portion thereof to Assignee in
accordance with the terms of the Lease.

 

4.Any notice, request, demand, or other communication to be given hereunder or
pursuant to the Lease shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given or on the third day after mailing if mailed by first-class certified
mail, postage prepaid, return receipt requested, addressed to the intended
recipient thereof at the address set forth below. Either party may change its
notice address by giving the other party written notice of such change in the
manner set forth herein.

 

Assignee:

 

Extreme Networks, Inc.

145 Rio Robles

San Jose, CA 95134

Attention:  Ted Lawson

 

 

Assignor:

 

Zebra Technologies Corporation

3 Overlook Point

Lincolnshire, IL 60069

Attention: Deanna Cheslog

Copy to:

 

Extreme Networks, Inc.

145 Rio Robles

San Jose, CA 95134

Attention :  Katy Motiey

Copy to:

 

Zebra Technologies Corporation

3 Overlook Point

Lincolnshire, IL 60069

Attention: Legal Department

 

Executed as of the date first set forth above.

 



 

--------------------------------------------------------------------------------



 

“Assignee”

 

Extreme Networks, Inc.,

a Delaware corporation

 

/s/ Katy Motiey

 

By:  Katy Motiey

 

Its: EVP,CAO

 

“Assignor”

 

Zebra Technologies Corporation,

a Delaware corporation

 

/s/ Michael Cho

 

By: Michael Cho

 

Its: Senior Vice President, Corporate Development

 

 